Exhibit 10.2

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 3, 2017

among

PINNACLE FOODS FINANCE LLC,

as the Borrower,

PEAK FINANCE HOLDINGS LLC,

as Holdings,

BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent and

Swing Line Lender

and

THE OTHER LENDERS PARTY HERETO

 

 

BANK OF AMERICA N.A., BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA AND MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions and Accounting Terms

     2   

SECTION 1.01

  

Defined Terms

     2   

SECTION 1.02

  

Other Interpretive Provisions

     58   

SECTION 1.03

  

Accounting Terms

     59   

SECTION 1.04

  

Rounding

     59   

SECTION 1.05

  

References to Agreements, Laws, Etc.

     59   

SECTION 1.06

  

Times of Day

     60   

SECTION 1.07

  

Timing of Payment of Performance

     60   

SECTION 1.08

  

Currency Equivalents Generally

     60   

SECTION 1.09

  

Limited Condition Transactions

     61   

ARTICLE II The Commitments and Credit Extensions

     62   

SECTION 2.01

  

The Loans

     62   

SECTION 2.02

  

Borrowings, Conversions and Continuations of Loans

     62   

SECTION 2.03

  

Letters of Credit

     65   

SECTION 2.04

  

Swing Line Loans

     73   

SECTION 2.05

  

Prepayments

     76   

SECTION 2.06

  

Termination or Reduction of Commitments

     81   

SECTION 2.07

  

Repayment of Loans

     81   

SECTION 2.08

  

Interest

     82   

SECTION 2.09

  

Fees

     82   

SECTION 2.10

  

Computation of Interest and Fees

     83   

SECTION 2.11

  

Evidence of Indebtedness

     83   

SECTION 2.12

  

Payments Generally

     84   

SECTION 2.13

  

Sharing of Payments

     86   

SECTION 2.14

  

Incremental Credit Extensions

     87   

SECTION 2.15

  

Maturity Date Extensions for Revolving Credit Loans

     89   

SECTION 2.16

  

Maturity Date Extensions for Term Loans

     92   

SECTION 2.17

  

Refinancing Amendments

     94   

SECTION 2.18

  

MIRE Events

     95   

ARTICLE III Taxes, Increased Costs Protection and Illegality

     95   

SECTION 3.01

  

Taxes

     95   

SECTION 3.02

  

Illegality

     98   

SECTION 3.03

  

Inability to Determine Rates

     98   

SECTION 3.04

  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     98   

SECTION 3.05

  

Funding Losses

     100   

SECTION 3.06

  

Matters Applicable to All Requests for Compensation

     101   

SECTION 3.07

  

Replacement of Lenders under Certain Circumstances

     102   

SECTION 3.08

  

Survival

     103   

 

i



--------------------------------------------------------------------------------

ARTICLE IV Conditions Precedent to Credit Extensions

     103   

SECTION 4.01

   [Reserved]      103   

SECTION 4.02

  

Conditions to All Credit Extensions, Revolver Extension Agreements and Term
Extension Agreements

     103   

ARTICLE V Representations and Warranties

     104   

SECTION 5.01

  

Existence, Qualification and Power; Compliance with Laws

     104   

SECTION 5.02

  

Authorization; No Contravention

     104   

SECTION 5.03

  

Governmental Authorization; Other Consents

     104   

SECTION 5.04

  

Binding Effect

     105   

SECTION 5.05

  

Financial Statements; No Material Adverse Effect

     105   

SECTION 5.06

  

Litigation

     105   

SECTION 5.07

  

No Default

     105   

SECTION 5.08

  

Ownership of Property; Liens

     106   

SECTION 5.09

  

Environmental Compliance

     106   

SECTION 5.10

  

Taxes

     107   

SECTION 5.11

  

ERISA Compliance

     107   

SECTION 5.12

  

Subsidiaries; Equity Interests

     108   

SECTION 5.13

  

Margin Regulations; Investment Company Act

     108   

SECTION 5.14

  

Disclosure

     108   

SECTION 5.15

  

Intellectual Property; Licenses, Etc.

     108   

SECTION 5.16

  

Solvency

     109   

SECTION 5.17

  

Subordination of Junior Financing

     109   

SECTION 5.18

  

Sanctions; FCPA

     109   

SECTION 5.19

  

EEA Financial Institution

     109   

ARTICLE VI Affirmative Covenants

     109   

SECTION 6.01

  

Financial Statements

     110   

SECTION 6.02

  

Certificates; Other Information

     111   

SECTION 6.03

  

Notices

     112   

SECTION 6.04

  

Payment of Obligations

     113   

SECTION 6.05

  

Preservation of Existence, Etc.

     113   

SECTION 6.06

  

Maintenance of Properties

     113   

SECTION 6.07

  

Maintenance of Insurance

     113   

SECTION 6.08

  

Compliance with Laws

     114   

SECTION 6.09

  

Books and Records

     114   

SECTION 6.10

  

Inspection Rights

     114   

SECTION 6.11

  

Covenant to Guarantee Obligations and Give Security

     115   

SECTION 6.12

  

Compliance with Environmental Laws

     116   

SECTION 6.13

  

Further Assurances.

     117   

SECTION 6.14

  

Designation of Subsidiaries

     118   

SECTION 6.15

  

Use of Proceeds

     118   

SECTION 6.17

  

Post-Refinancing Effective Date Obligations

     118   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Negative Covenants

     119   

SECTION 7.01

  

Liens

     119   

SECTION 7.02

  

Investments

     123   

SECTION 7.03

  

Indebtedness

     126   

SECTION 7.04

  

Fundamental Changes

     130   

SECTION 7.05

  

Dispositions

     132   

SECTION 7.06

  

Restricted Payments

     134   

SECTION 7.07

  

Change in Nature of Business

     137   

SECTION 7.08

  

Transactions with Affiliates

     138   

SECTION 7.09

  

Burdensome Agreements

     138   

SECTION 7.10

  

[Reserved]

     139   

SECTION 7.11

  

Accounting Changes

     139   

SECTION 7.12

  

Prepayments, Etc. of Indebtedness

     139   

SECTION 7.13

  

[Reserved]

     140   

SECTION 7.14

  

Net First Lien Leverage Ratio

     140   

ARTICLE VIII Events of Default and Remedies

     140   

SECTION 8.01

  

Events of Default

     140   

SECTION 8.02

  

Remedies Upon Event of Default

     143   

SECTION 8.03

  

Exclusion of Immaterial Subsidiaries

     143   

SECTION 8.04

  

Application of Funds

     143   

SECTION 8.05

  

Borrower’s Right to Cure

     144   

ARTICLE IX Administrative Agent and Other Agents

     145   

SECTION 9.01

  

Appointment and Authorization of Agents

     145   

SECTION 9.02

  

Delegation of Duties

     146   

SECTION 9.03

  

Liability of Agents

     146   

SECTION 9.04

  

Reliance by Agents

     146   

SECTION 9.05

  

Notice of Default

     147   

SECTION 9.06

  

Credit Decision; Disclosure of Information by Agents

     147   

SECTION 9.07

  

Indemnification of Agents

     148   

SECTION 9.08

  

Agents in their Individual Capacities

     148   

SECTION 9.09

  

Successor Agents

     149   

SECTION 9.10

  

Administrative Agent May File Proofs of Claim

     149   

SECTION 9.11

  

Collateral and Guaranty Matters

     150   

SECTION 9.12

  

Other Agents; Arrangers and Managers

     151   

SECTION 9.13

  

Appointment of Supplemental Administrative Agents

     152   

SECTION 9.14

  

Withholding Tax

     153   

ARTICLE X Miscellaneous

     153   

SECTION 10.01

  

Amendments, Etc.

     153   

SECTION 10.02

  

Notices and Other Communications; Facsimile Copies

     155   

 

iii



--------------------------------------------------------------------------------

SECTION 10.03

  

No Waiver; Cumulative Remedies

     156   

SECTION 10.04

  

Attorney Costs and Expenses

     156   

SECTION 10.05

  

Indemnification by the Borrower

     156   

SECTION 10.06

  

Payments Set Aside

     158   

SECTION 10.07

  

Successors and Assigns

     158   

SECTION 10.08

  

Confidentiality

     163   

SECTION 10.09

  

Setoff

     164   

SECTION 10.10

  

Interest Rate Limitation

     165   

SECTION 10.11

  

Counterparts

     165   

SECTION 10.12

  

Integration

     165   

SECTION 10.13

  

Survival of Representations and Warranties

     165   

SECTION 10.14

  

Severability

     166   

SECTION 10.15

  

Tax Forms

     166   

SECTION 10.16

  

GOVERNING LAW

     168   

SECTION 10.17

  

WAIVER OF RIGHT TO TRIAL BY JURY

     169   

SECTION 10.18

  

Binding Effect

     169   

SECTION 10.19

  

Judgment Currency

     169   

SECTION 10.20

  

Lender Action

     169   

SECTION 10.21

  

USA PATRIOT Act

     170   

SECTION 10.22

  

Agent for Service of Process

     170   

SECTION 10.23

  

Delivery of Lender Addenda

     170   

SECTION 10.24

  

Keepwell

     170   

SECTION 10.25

  

Amendment and Restatement

     170   

SECTION 10.26

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     171   

SCHEDULES

 

I

  

Guarantors

1.01A

  

Certain Security Interests and Guarantees

1.01D

  

Excluded Subsidiaries

1.01E

  

Revolving Credit Commitments

2.03

  

Existing Letters of Credit

5.05

  

Certain Liabilities

5.10

  

Taxes

5.11(a)

  

ERISA Compliance

5.12

  

Subsidiaries and Other Equity Investments

7.01(b)

  

Existing Liens

7.02(g)

  

Existing Investments

7.03(c)

  

Existing Indebtedness

7.08

  

Transactions with Affiliates

7.09

  

Existing Restrictions

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Form of

  

A

  

Committed Loan Notice

B

  

Swing Line Loan Notice

C-1

  

Term Note

C-2

  

Revolving Credit Note

D

  

Compliance Certificate

E

  

Assignment and Assumption

F

  

Guaranty

G

  

Security Agreement

H

  

Intellectual Property Security Agreement

I

  

Lender Addendum

J

  

Parent Guaranty

K

  

Parent Security Agreement

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
February 3, 2017, among PINNACLE FOODS FINANCE LLC, a Delaware limited liability
company (the “Borrower”), PEAK FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), BARCLAYS BANK PLC, as Administrative Agent,
Collateral Agent and Swing Line Lender and each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, Holdings, Barclays Bank PLC as administrative agent,
collateral agent and swingline lender, and certain banks and certain other
parties thereto entered into a Credit Agreement dated as of April 2, 2007 (as
amended by that certain First Amendment, Resignation, Waiver, Consent and
Appointment Agreement dated as of December 4, 2009, that certain Second
Amendment to Credit Agreement dated as of December 23, 2009, that certain Third
Amendment to Credit Agreement dated as of March 24, 2010 and that certain Fourth
Amendment to Credit Agreement dated as of August 17, 2010, as amended and
restated by that certain Amended and Restated Credit Agreement dated as of
April 17, 2012, as further amended by that certain First Amendment to Amended
and Restated Credit Agreement dated as of August 30, 2012, as further amended
and restated by that Second Amended and Restated Credit Agreement dated as of
April 29, 2013, and as further amended by that First Amendment dated as of
October 1, 2013, that Second Amendment dated as of January 15, 2016, that Third
Amendment dated as of July 19, 2016 and that Fourth Amendment dated as of
July 26, 2016, the “Original Credit Agreement”);

WHEREAS, on the Refinancing Effective Date, the proceeds of the Initial Term
Loans were used to repay all outstanding Tranche G Term Loans, Tranche H Term
Loans and Tranche I Term Loans of the Borrower under the Original Credit
Agreement (the “2017 Refinancing”);

WHEREAS, the Borrower has requested that the Lenders under the Original Credit
Agreement immediately after the 2017 Refinancing and the other parties hereto
agree to amend and restate the Original Credit Agreement in its entirety in the
form hereof (the “Amendment and Restatement”), inter alia, to (i) evidence the
aggregate principal amount of $2,262,000,000 Initial Term Loans issued on the
Refinancing Effective Date, (ii) evidence the aggregate principal amount of
$225,000,000 of Revolving Credit Commitments available to the Borrower as of the
Refinancing Effective Date and (iii) make certain other changes as more fully
set forth herein, which Amendment and Restatement shall become effective upon
the Refinancing Effective Date;

WHEREAS, immediately after the 2017 Refinancing and immediately prior to the
Amendment and Restatement, the Required Lenders have approved this Agreement by
executing the Third Restatement Amendment;

WHEREAS, each Initial Term Lender and Revolving Credit Lender has executed the
Third Restatement Amendment;



--------------------------------------------------------------------------------

WHEREAS, it is the intent of the parties hereto that the terms of this Agreement
and the Third Restatement Amendment shall not constitute a novation of the
obligations and liabilities of the parties under the Original Credit Agreement
and that this Agreement amend and restate in its entirety the Original Credit
Agreement; and

WHEREAS, it is the intent of the Loan Parties to confirm that all Obligations of
the Loan Parties under the Loan Documents, as amended hereby, shall continue in
full force and effect and that, from and after the Amendment and Restatement,
all references to the “Credit Agreement” contained therein shall be deemed to
refer to the Original Credit Agreement as amended and restated hereby;

NOW THEREFORE, in consideration of the foregoing, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree to amend and restate the Original Credit Agreement
as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms. As used in this Agreement, including the recitals
hereto, the following terms shall have the meanings set forth below:

“2017 Refinancing” has the meaning specified in the recitals.

“4.875% Senior Notes” means $350,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2021 issued pursuant to the 4.875% Senior
Notes Indenture.

“4.875% Senior Notes Indenture” means the Indenture for the 4.875% Senior Notes,
dated as of April 29, 2013, among Pinnacle Foods Finance LLC and Pinnacle Foods
Finance Corp. as the issuers, the guarantors listed therein and Wilmington
Trust, National Association as trustee, as amended or supplemented from time to
time.

“5.875% Senior Notes” means $350,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2024 issued pursuant to the 5.875% Senior
Notes Indenture.

“5.875% Senior Notes Indenture” means the Indenture for the 5.875% Senior Notes,
dated as of January 15, 2016, among Pinnacle Foods Finance LLC and Pinnacle
Foods Finance Corp. as the issuers, the guarantors listed therein and Wilmington
Trust, National Association as trustee, as amended or supplemented from time to
time.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business, all as determined on a
consolidated basis for such Acquired Entity or Business.

 

2



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Other Term Loans, Other Term
Loan Commitments, Other Revolving Credit Commitments or Other Revolving Credit
Loans pursuant to a Refinancing Amendment in accordance with Section 2.17;
provided that each Additional Refinancing Lender shall be subject to the
approval of the Administrative Agent, such approval not to be unreasonably
withheld or delayed, to the extent such consent would be required for an
assignment to such Person pursuant to Section 10.07.

“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Arrangers and, if any, the Supplemental Administrative Agents.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Third Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“All-in-Yield” means, as to any Indebtedness, the yield thereon taking into
account the interest rate, margin, original issue discount, up-front fees and
increases in Eurocurrency Rate or Base Rate floor; provided that original issue
discount and up-front fees

 

3



--------------------------------------------------------------------------------

shall be equated to interest rate assuming a 4-year life to maturity, and
provided, further, that “All-in Yield” shall not include arrangement,
underwriting, structuring or similar fees paid to arrangers or fees that are not
paid generally to the lenders providing such Indebtedness.

“Amendment and Restatement” has the meaning specified in the recitals.

“Applicable Rate” means: (a) with respect to Initial Term Loans and Revolving
Credit Loans, a percentage per annum equal to (i) for Eurocurrency Rate Loans,
2.00% and (ii) for Base Rate Loans, 1.00%; and (b) with respect to Commitment
Fees, 0.30%.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuers and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Bank of America, N.A., Barclays Bank PLC, Credit Suisse
Securities (USA) LLC, Goldman Sachs Bank USA, and Morgan Stanley Senior Funding,
Inc., in their capacities as Joint Lead Arrangers and Joint Bookrunners under
this Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
Parent as of each of December 27, 2015 and December 28, 2014, and the related
audited consolidated statements of income, comprehensive earnings, stockholders’
equity and cash flows of Parent for the fiscal years ended December 27, 2015,
December 28, 2014 and December 29, 2013.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any date (the “Reference Date”), an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to:

(a) $877,980,000.00; plus

 

4



--------------------------------------------------------------------------------

(b) 50% of the Available Amount CNI of the Borrower for the period (taken as one
accounting period) beginning September 26, 2016, to the end of the Borrower’s
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (as defined herein), Investment
(as defined herein) or payment in respect of Junior Financing (as defined
herein), or, in the case such Available Amount CNI for such period is a deficit,
minus 100% of such deficit; plus

(c) 100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by the Borrower since
immediately after September 26, 2016 from the issue or sale of:

(i) (A) Equity Interests of the Borrower; or

(ii) debt securities of the Borrower that have been converted into or exchanged
for such Equity Interests of the Borrower;

provided, however, that this clause (c) shall not include proceeds from
(X) Equity Interests or convertible debt securities of the Borrower sold to a
Restricted Subsidiary or (Y) Disqualified Stock or debt securities that have
been converted into Disqualified Stock; plus

(d) 100% of the aggregate amount of cash and the Fair Market Value of marketable
securities or other property contributed to the capital of the Borrower
following September 26, 2016 (other than contributions from a Restricted
Subsidiary); plus

(e) 100% of the aggregate amount received in cash and the Fair Market Value of
marketable securities or other property received by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Borrower or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Borrower or its Restricted Subsidiaries, in each case after September 26, 2016;
or

(ii) the sale (other than to the Borrower or a Restricted Subsidiary) of the
stock of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (other than to the extent the Investment in such Unrestricted
Subsidiary was made in reliance on Section 7.02(j)(B)(ii) or 7.02(o)(iii)) or a
dividend from an Unrestricted Subsidiary after September 26, 2016; plus

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after September 26, 2016, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary (other than to the
extent the Investment in such Unrestricted Subsidiary was made in reliance on
Section 7.02(j)(B)(ii) or 7.02(o)(iii)); minus

 

5



--------------------------------------------------------------------------------

(g) the aggregate amount of any Investments made in reliance on Section
7.02(j)(B)(ii) or 7.02(o)(iii) (net of any return of capital in respect of such
Investment or deemed reduction in the amount of such Investment, including,
without limitation, upon the re-designation of any Unrestricted Subsidiary as a
Restricted Subsidiary or the Disposition of any such Investment), any Restricted
Payment made in reliance on Section 7.06(f)(i) or any payment made in reliance
on Section 7.12(a)(iv)(2)(B) during the period commencing on September 26, 2016
and ending on prior to the Reference Date (and, for purposes of this clause (g),
without taking account of the intended usage of the Available Amount on such
Reference Date); minus

(h) without duplication of clause (g) above, the aggregate amount of any
Restricted Payment made in reliance on Section 7.06(k)(ii) or Section
7.06(o)(ii) or (iii) or any payment made in reliance on Section
7.12(a)(iv)(2)(C) during the period commencing on September 26, 2016 and ending
on prior to the Reference Date (and, for purposes of this clause (h), without
taking account of the intended usage of the Available Amount on such reference
date).

“Available Amount CNI” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

(b) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded,

(c) any after-tax effect of income (loss) from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business shall be excluded,

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that the Available Amount CNI of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the Borrower or a Restricted Subsidiary thereof in respect of such period,

 

6



--------------------------------------------------------------------------------

(f) the Net Income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that the Available Amount CNI of the Borrower shall be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent converted into cash or Cash Equivalents)
to the Borrower or a Restricted Subsidiary thereof in respect of such period, to
the extent not already included therein,

(g) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets and in process
research and development, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(h) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) Swap Contracts or (iii) other derivative instruments
shall be excluded,

(i) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets or investments in debt and equity securities or as a result of
a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, shall be excluded,

(j) any non-cash compensation charge or expense, including any charge arising
from grants of stock appreciation or similar rights, stock options, restricted
stock or other rights shall be excluded,

(k) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction shall be excluded, and

 

7



--------------------------------------------------------------------------------

(l) [reserved],

(m) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Contracts and the application of Statement of Financial Accounting
Standards No. 133; and

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including any net loss or gain resulting from hedge agreements for
currency exchange risk).

In addition, to the extent not already included in the Available Amount CNI of
such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Available Amount CNI shall include the amount of
proceeds received from (i) business interruption insurance (or, so long as the
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent denied by the
applicable carrier in writing within 180 days or not so reimbursed within 365
days)) and (ii) reimbursements of any expenses and charges that are covered by
indemnification or other reimbursement provisions in connection with any
Permitted Investment or any Disposition permitted hereunder.

Notwithstanding the foregoing, there shall be excluded from Available Amount CNI
any income arising from any sale or other disposition of Restricted Investments
made by the Borrower and its Restricted Subsidiaries, any repurchases and
redemptions of Restricted Investments from the Borrower and its Restricted
Subsidiaries, any repayments of loans and advances which constitute Restricted
Investments by the Borrower or any of its Restricted Subsidiaries, any sale of
the stock of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of clause (d) of the Available Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “Prime Rate”, (c) the Eurocurrency Rate that would
be payable on such day for a Eurocurrency Rate Loan with a one-month Interest
Period plus 1.00%, and (d) with respect to Initial Term Loans and Revolving

 

8



--------------------------------------------------------------------------------

Credit Loans that are Base Rate Loans, 1.00% per annum. The “Prime Rate” is a
rate set by the British Banking Association Telerate Page 5 (or such other
comparable page as may, in the opinion of the Administrative Agent, replace such
page for the purpose of displaying such rate), as in effect from time to time.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually available. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Rate shall be effective as of the opening of
business on the day specified in the public announcement of such change in the
Prime Rate, or the Federal Funds Rate, respectively.

“Base Rate Loan” means a Loan that bears interest at the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries, (b) all Capitalized Software
Expenditures for such period, (c) the value of all assets under Capitalized
Leases incurred by the Borrower and the Restricted Subsidiaries during such
period (other than as a result of purchase accounting) and (d) less any capital
grants received from a Governmental Authority that are reflected as a reduction
of fixed assets in conformity with GAAP; provided that the term “Capital
Expenditures” shall not include (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (ii) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (iii) the purchase of
plant, property or equipment or software to the extent financed with the
proceeds of Dispositions that are not required to be applied to prepay Term
Loans pursuant to Section 2.05(b), (iv) expenditures that constitute any part of
Consolidated Lease Expense, (v) expenditures that are accounted for as capital

 

9



--------------------------------------------------------------------------------

expenditures by the Borrower or any Restricted Subsidiary and that actually are
paid for by a Person other than the Borrower or any Restricted Subsidiary and
for which none of the Borrower or any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period), (vi) the book value of any asset owned by the Borrower or any
Restricted Subsidiary prior to or during such period to the extent that such
book value is included as a capital expenditure during such period as a result
of such Person reusing or beginning to reuse such asset during such period
without a corresponding expenditure actually having been made in such period;
provided that (x) any expenditure necessary in order to permit such asset to be
reused shall be included as a Capital Expenditure during the period in which
such expenditure actually is made and (y) such book value shall have been
included in Capital Expenditures when such asset was originally acquired,
(vii) expenditures that constitute Permitted Acquisitions, (viii) any
capitalized interest expense reflected as additions to property, plant or
equipment in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries or (ix) any non-cash compensation or other non-cash costs reflected
as additions to property, plant or equipment in the consolidated balance sheet
of the Borrower and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required in accordance with GAAP,
recorded as capitalized leases; provided that for all purposes hereunder the
amount of obligations under any Capitalized Lease shall be the amount thereof
accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateral Account” means a blocked account at any commercial bank
selected in compliance with Section 9.09 in the name of the Administrative Agent
and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

 

10



--------------------------------------------------------------------------------

(2) (a) Sterling, Euros or any national currency of any participating member
state of the EMU or (b) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (8) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower) and in each case maturing within 24 months after the date of creation
or acquisition thereof;

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three rating categories
by S&P or Moody’s; and

(11) investment funds investing 90% of their assets in securities of the types
described in clauses (1) through (10) above.

 

11



--------------------------------------------------------------------------------

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (8) and clauses (10) and (11) above of
foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (1) through (11) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts. At any time at which the
value, calculated in accordance with GAAP, of all investments of the Borrower
and its Restricted Subsidiaries that were deemed, when made, to be Cash
Equivalents in accordance with clauses (1) through (11) above exceeds the
Indebtedness of the Borrower and its Restricted Subsidiaries, “Cash Equivalents”
shall also mean any investment (a “Qualifying Investment”) that satisfies the
following two conditions: (a) the Qualifying Investment is of a type described
in clauses (1) through (10) and the immediately preceding paragraph of this
definition, but has an effective maturity (whether by reason of final maturity,
a put option or, in the case of an asset-backed security, an average life) of
five years and one month or less from the date of such Qualifying Investment
(notwithstanding any provision contained in such clauses (1) through (10) and
the immediately preceding paragraph requiring a shorter maturity); and (b) the
weighted average effective maturity of such Qualifying Investment and all other
investments that were made as Qualifying Investments in accordance with this
paragraph, does not exceed two years from the date of such Qualifying
Investment.

“Cash Management Bank” means any Lender or any Affiliate of a Lender providing
Cash Management Services to the Borrower or any Restricted Subsidiary.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and/or
cash management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means (a) any Person that is a controlled foreign corporation within the
meaning of Section 957 of the Code or (b) any direct or indirect Subsidiary of
any such Person.

 

12



--------------------------------------------------------------------------------

“Change of Control” means the earliest to occur of

(a) at any time and for any reason whatsoever, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of such person and its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), excluding the Parent or any Intermediate Parent
Company, shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under such Act), directly or indirectly, of more than forty percent
(40%) of then outstanding voting stock of Holdings; or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to any Senior Notes or Junior Financing with an aggregate outstanding principal
amount in excess of the Threshold Amount; or

(c) the Borrower ceasing to be a directly or indirectly wholly owned Subsidiary
of Holdings or an Intermediate Holding Company.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Initial Term Lenders or any Extending Revolving
Credit Lenders or Extending Term Lenders in respect of the same Extension Series
or Additional Refinancing Lenders in respect of a Refinancing Amendment,
(b) when used with respect to Commitments, refers to whether such Commitments
are Revolving Credit Commitments, Initial Term Commitments or Extended Revolving
Credit Commitments of the same Extension Series and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Revolving Credit Loans, Initial Term Loans or Loans of the
same Extension Series or Other Term Loans, or Other Revolving Credit Loans in
respect of a Refinancing Amendment.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties. Notwithstanding any provision of
this Agreement or any Collateral Document, “Collateral” shall not include:
(i) more than 65% of the issued and outstanding voting Equity Interests of
either a first-tier CFC or a first-tier FSHCO or (ii) the assets of any CFC or
FSHCO.

“Collateral Agent” means Barclays Bank PLC, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Refinancing Effective Date pursuant to the Third
Restatement Amendment, Section 6.11 or Section 6.13 at such time, duly executed
by each Loan Party thereto;

 

13



--------------------------------------------------------------------------------

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Parent, each Intermediate Parent Company, Holdings, any
Intermediate Holding Company and each Restricted Subsidiary that is a Material
Domestic Subsidiary and not an Excluded Subsidiary including those that are
listed on Schedule I hereto (each, a “Guarantor”);

(c) [reserved];

(d) the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all Equity Interests of the Borrower,
(ii) all Equity Interests of Holdings, (iii) all Equity Interests (other than
Equity Interests of Unrestricted Subsidiaries and any Equity Interest of any
Restricted Subsidiary pledged to secure Indebtedness permitted under
Section 7.03(h)) of each wholly owned Material Domestic Subsidiary of Holdings,
any Intermediate Holding Company, the Borrower or any Guarantor that is the
direct Subsidiary of Holdings, any Intermediate Holding Company, the Borrower or
such Guarantor, (iv) 65% of the issued and outstanding voting Equity Interests
of each wholly owned Material Foreign Subsidiary that is directly owned by
Holdings, the Borrower or any Domestic Subsidiary of Holdings that is a
Guarantor (other than any Equity Interest of any Restricted Subsidiary pledged
to secure Indebtedness permitted under Section 7.03(h)) and (v) all Equity
Interests of any Intermediate Parent Company;

(e) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities,
filing UCC financing statements or making any necessary filings with the United
States Patent and Trademark Office or United States Copyright Office) in, and
mortgages on, substantially all tangible and intangible assets of Parent, any
Intermediate Parent Company, Holdings, any Intermediate Holding Company, the
Borrower and each other Guarantor (including accounts (other than deposit
accounts or other bank or securities accounts and any Securitization Assets),
inventory, equipment, investment property, contract rights, intellectual
property, other general intangibles, owned (but not leased) real property and
proceeds of the foregoing) and all Equity Interests owned by Parent, any
Intermediate Parent Company, Holdings and any Intermediate Holding Company, in
each case, with the priority required by the Collateral Documents; provided that
security interests in real property shall be limited to the Mortgaged
Properties;

(f) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(g) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly

 

14



--------------------------------------------------------------------------------

permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, and (iii) such
existing surveys, existing abstracts, existing appraisals, legal opinions and
other documents as the Administrative Agent may reasonably request with respect
to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Borrower, the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Refinancing
Effective Date for the perfection of security interests in the assets of the
Loan Parties on such date) where it reasonably determines, in consultation with
the Borrower, that perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents, and (b) the Collateral and Guarantee Requirement shall not apply to
any of the following assets: (i) any fee-owned real property that is not a
Material Real Property and any leasehold interests in real property, (ii) motor
vehicles and other assets subject to certificates of title, letter of credit
rights and commercial tort claims, (iii) assets for which a pledge thereof or a
security interest therein is prohibited by law or by agreements containing
anti-assignment clauses not overridden by Uniform Commercial Code or other
applicable law and (iv) assets (including deposit and securities accounts)
specifically requiring perfection through control agreements.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 6.11 or Section 6.13, the Guaranty,
the Parent Guaranty, the Parent Security Agreement and each of the other
agreements, instruments or documents that creates or purports to create a Lien
or Guarantee in favor of the Administrative Agent (or Collateral Agent) for the
benefit of the Secured Parties.

“Commitment” means a Term Commitment, a Revolving Credit Commitment, Other Term
Loan Commitment or Other Revolving Credit Commitment, as the context may
require.

 

15



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs and
Capitalized Software Expenditures of such Person and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following, in each case to the extent
deducted in determining Consolidated Net Income for such period:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in calculating such Consolidated Net Income; plus

(ii) Consolidated Interest Expense of such Person for such period (including
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate risk, (y) bank
fees and (z) costs of surety bonds in connection with financing activities, plus
amounts excluded from Consolidated Interest Expense as set forth in sub-clauses
(vi) to (xii) of clause (a) of the definition thereof) to the extent the same
were deducted (and not added back) in calculating such Consolidated Net Income;
plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition, or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to the
offering of

 

16



--------------------------------------------------------------------------------

any debt securities, the Loans or other credit facilities and (B) any amendment
or other modification of any other debt securities, the Loans or other credit
facilities and, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

(v) the amount of any restructuring charges, integration costs or other business
optimization expenses (including cost and expenses relating to inventory
optimization programs and new systems design and implementation costs), costs
associated with new facilities up to the point of commercial production or
reserves deducted (and not added back) in such period in computing Consolidated
Net Income, including any one-time costs incurred in connection with
acquisitions after the Refinancing Effective Date, and costs related to the
closure and/or consolidation of facilities; plus

(vi) any other non-cash charges, (collectively, the “Non-Cash Charges”)
including any write offs or write downs reducing Consolidated Net Income for
such period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period); plus

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(viii) [reserved];

(ix) the amount of net cost savings or operating expense reductions projected by
the Borrower in good faith to be realized as a result of any operating
improvement, restructuring, cost savings initiative or similar transaction or
initiative taken or initiated during or prior to such period or during the 12
months following the end of such period (calculated on a pro forma basis as
though such cost savings had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings are reasonably identifiable and factually
supportable and (B)the aggregate amount of cost savings added pursuant to this
clause (ix) shall not exceed $50,000,000 for any four consecutive quarter period
(which adjustments may be incremental to pro forma cost savings adjustments made
pursuant to Section 1.03); plus

(x) the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing; plus

 

17



--------------------------------------------------------------------------------

(xi) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests) solely to the extent that such net cash proceeds are Not Otherwise
Applied; plus

(xii) any net loss from disposed or discontinued operations; plus

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back;

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(ii) any net income from disposed or discontinued operations; and

(c) increased or decreased without duplication, as applicable, by any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees).

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
during such period (each such Person, property, business or asset acquired and
not subsequently so disposed of, an “Acquired Entity or Business”) and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
compliance with the Senior Secured Incurrence Test and the Senior Secured
Leverage Test, an adjustment in respect of each Acquired Entity or Business
equal to the amount of the Pro Forma Adjustment with respect to such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) as specified in a certificate executed by a

 

18



--------------------------------------------------------------------------------

Responsible Officer and delivered to the Lenders and the Administrative Agent
and (C) for purposes of determining the Total Leverage Ratio, the Net First Lien
Leverage Ratio and the Senior Secured Leverage Ratio only, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income, including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of obligations under any Swap Contracts or other derivative
instruments pursuant to GAAP), (iv) the interest component of Capitalized Lease
Obligations, and (v) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate obligations under any Swap Contracts with
respect to Indebtedness, and excluding (vi) any expense resulting from the
discounting of any Indebtedness in connection with the application of purchase
accounting in connection with any acquisition, (vii) penalties and interest
relating to taxes, (viii) any additional interest owing pursuant to any
registration rights agreement, (ix) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, (x) any expensing of
bridge, commitment and other financing fees, (xi) commissions, discounts, yield
and other fees and charges (including any interest expense) related to any
Qualified Securitization Financing and (xii) any accretion of accrued interest
on discounted liabilities; plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Lease Expense” means, for any period, all rental expenses of the
Borrower and the Restricted Subsidiaries during such period under operating
leases for real or

 

19



--------------------------------------------------------------------------------

personal property (including in connection with sale-leaseback transactions
permitted by Section 7.05(f)), excluding real estate taxes, insurance costs and
common area maintenance charges and net of sublease income, other than
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to a Permitted Acquisition to the extent such rental expenses relate to
operating leases in effect at the time of (and immediately prior to) such
acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction Expenses or any multi-year strategic initiatives),
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,

(c) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business shall be excluded,

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the Borrower or a Restricted Subsidiary thereof in respect of such period,

(f) [reserved],

(g) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

 

20



--------------------------------------------------------------------------------

(h) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded,

(i) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(j) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

(k) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction shall be excluded,

(l) [reserved], and

(m) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Statement of
Financial Accounting Standards No. 133; and

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including any net loss or gain resulting from hedge agreements for
currency exchange risk).

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder.

“Consolidated Senior Secured Debt” means, as of any date of determination,
(a) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of (i) Loans and Unreimbursed
Amounts hereunder, (ii) any Indebtedness incurred pursuant to

 

21



--------------------------------------------------------------------------------

Section 7.03(f) and (iii) any other Indebtedness for borrowed money or debt
obligations evidenced by promissory notes or similar instruments that are
secured by a Lien, minus (b) the aggregate amount of cash and Cash Equivalents
(in each case, free and clear of all Liens, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(s) and clauses (i)
and (ii) of Section 7.01(u)) included in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date; provided that
Consolidated Senior Secured Debt shall not include (i) all Letters of Credit,
except to the extent of Unreimbursed Amounts thereunder and (ii) obligations
under Swap Contracts.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(s) and clauses (i) and (ii) of Section 7.01(u)) included in the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date; provided that Consolidated Total Debt shall not include Indebtedness
in respect of any Qualified Securitization Financing; provided further that
Consolidated Total Debt shall not include (i) all Letters of Credit, except to
the extent of Unreimbursed Amounts thereunder and (ii) obligations under Swap
Contracts.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than Cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date and (ii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations and (f) deferred revenue arising
from cash receipts that are earmarked for specific projects.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

 

22



--------------------------------------------------------------------------------

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA”.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute (or a good faith dispute that is
subsequently cured), (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, unless the subject of a good
faith dispute (or a good faith dispute that is subsequently cured), (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding
or (d) has become the subject of a Bail-in Action.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

 

23



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Maturity Date of the
Term Loans.

“Dollar” and “$” mean lawful money of the United States.

“Dollar-Based Incremental Availability” has the meaning specified in Section
2.14(a).

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

 

24



--------------------------------------------------------------------------------

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as a termination under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or, after the effectiveness of the Pension Act, that is in
endangered or critical status, within the meaning of Section 305 of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not

 

25



--------------------------------------------------------------------------------

delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate or (g) on and after the effectiveness of the Pension Act, a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or Section
430(i)(4)(A) of the Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means for any Interest Period as to any Eurocurrency Rate
Loan, (i) the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) (the “LIBO Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement
of such Interest Period, or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the LIBO Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is less than zero, the
Eurocurrency Rate will be deemed to be zero.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

 

26



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash during such period, except to the extent that
such Capital Expenditures or acquisitions were financed with the proceeds of
Indebtedness of the Borrower or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to such Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans, (Y) all prepayments of Revolving Credit Loans
and Swing Line Loans and (Z) all prepayments in respect of any other revolving
credit facility, except, in the case of clauses (Y) and (Z), to the extent there
is an equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed with the proceeds of other Indebtedness of
the Borrower or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02(b), (j) or (o) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and the Restricted Subsidiaries,

 

27



--------------------------------------------------------------------------------

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(j) to the extent such Restricted Payments were financed with
internally generated cash flow of the Borrower and the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters, and

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Securitization Subsidiary, (c) each Subsidiary listed on
Schedule 1.01D hereto, (d) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Obligations, (e) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (f) any CFC or FSHCO, (g) Restricted
Subsidiary acquired pursuant to a Permitted Acquisition and subject (as borrower
or credit support party) to any Indebtedness assumed pursuant to Section 7.03(h)
and each Restricted Subsidiary thereof that guarantees such Indebtedness;
provided that each such Restricted Subsidiary shall cease to be an Excluded
Subsidiary under this clause (g) if such secured Indebtedness is repaid or
becomes unsecured or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable and (h) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences (including
any adverse tax consequences) of providing a Guarantee shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, and each
Unrestricted Subsidiary.

 

28



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 10.24 and any
other applicable keepwell, support, or other agreement for the benefit of such
Guarantor and any and all applicable guarantees of such Guarantor’s Swap
Obligations by other Loan Parties), at the time the guarantee of (or grant of
such security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (ii) in the case of a Swap
Obligation that is required to be cleared pursuant to section 2(h) of the
Commodity Exchange Act, because such Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) the Commodity Exchange Act, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and Hedge Bank applicable to such Swap Obligations. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to the
Swap for which such guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Existing Lender” means each existing Term Lender or Revolving Credit Lender, as
applicable, immediately prior to the date on which the Borrower delivers a Term
Loan Extension Request or Revolving Credit Extension Request, as applicable.

“Existing Letters of Credit” means each letter of credit listed on Schedule
2.03.

“Existing Revolving Credit Commitment” has the meaning specified in Section
2.15(a).

“Existing Revolving Credit Commitment Class” has the meaning specified in
Section 2.15(a).

“Existing Revolving Credit Loans” has the meaning specified in Section 2.15(a).

“Existing Term Loan Class” has the meaning specified in Section 2.16(a).

“Extended Lender” means any Extending Revolving Credit Lender or Extending Term
Lender, as the case may be.

“Extended Loans” means any Extended Revolving Credit Loan or Extended Term Loan,
as the case may be.

 

29



--------------------------------------------------------------------------------

“Extended Revolving Credit Commitment” has the meaning specified in Section
2.15(a).

“Extending Revolving Credit Lender” has the meaning specified in Section
2.15(b).

“Extended Revolving Credit Loans” has the meaning specified in Section 2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.16(a).

“Extending Term Lender” has the meaning specified in Section 2.16(b)

“Extension Series” means a Revolving Extension Series or Term Extension Series,
as the case may be.

“Facility” means the Initial Term Loans and/or the Revolving Credit Facility, as
the context may require.

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith; provided that if the fair market value is equal to or exceeds
$37,500,000, such determination shall be made by the board of directors of the
Borrower in good faith.

“FATCA” means Sections 1471 through 1474 of the Code, as the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

“First Lien Intercreditor Agreement” means an intercreditor agreement among
Holdings, the Borrower, the Subsidiary Guarantors, the Collateral Agent and the
collateral trustee or entity performing a similar function under Permitted Other
Debt, pursuant to which, inter alia, it is agreed that the Liens on the
Collateral securing the obligations under the Permitted Other Debt are pari
passu to the Liens on the Collateral securing the Obligations on customary terms
and conditions reasonably satisfactory to the Administrative Agent and the
Borrower.

“Flood Laws” means collectively, (i) the National Flood Insurance Act of 1968 as
now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto, (iv) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iv) Biggert-Waters Flood Insurance Reform Act of 2012 as now or
hereafter in effect or any successor statute thereto.

 

30



--------------------------------------------------------------------------------

“Foreign Casualty Event” has the meaning specified in the last paragraph of
Section 2.05(b).

“Foreign Disposition” has the meaning specified in the last paragraph of
Section 2.05(b).

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined in accordance with GAAP in good faith by a
Responsible Officer, without intercompany eliminations.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any Domestic Subsidiary or Subsidiary that is not a Domestic
Subsidiary and that is treated as a disregarded entity for U.S. federal income
tax purposes, in each case, that has no material assets other than Equity
Interests (or Equity Interests or debt) of (i) CFCs or (ii) a Person described
in this definition.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Refinancing Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or

 

31



--------------------------------------------------------------------------------

in the application thereof, then such provision shall be interpreted on the
basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Refinancing
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

“Guaranty” means (a) the guaranty made by Holdings and the Subsidiary Guarantors
in favor of the Administrative Agent on behalf of the Secured Parties on
April 2, 2007 substantially in the form of Exhibit F, (b) the Parent Guaranty
and (c) each other guaranty and guaranty supplement delivered pursuant to
Section 6.11.

 

32



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender, an Arranger or an Affiliate of
the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

33



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Borrower and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Term Commitment” means, as to each Initial Term Lender, its obligation
to make an Initial Term Loan to the Borrower pursuant to Section 2.01(a)(i) in
the amount notified to such Initial Term Lender by the Administrative Agent, or,
as the case may be, in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. Immediately upon
consummation of the 2017 Refinancing, the initial aggregate amount of the
Initial Term Commitments shall be $2,262,000,000.

“Initial Term Lender” means, at any time, any Lender that has an Initial Term
Commitment or an Initial Term Loan at such time.

“Initial Term Loan” means a Loan made pursuant to Section 2.01(a)(i).

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit H.

 

34



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, twelve months or less than one month thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Intermediate Holding Company” means any Subsidiary of Holdings that, directly
or indirectly, owns 100% of the issued and outstanding Equity Interests of the
Borrower.

“Intermediate Parent Company” means any Subsidiary of Parent that, directly or
indirectly, owns 100% of the issued and outstanding Equity Interests of
Holdings.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

 

35



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loan, any Extended Revolving Credit
Commitment, any Incremental Term Loans, any Revolving Commitment Increases or
any Other Term Loan, Other Term Loan Commitment, Other Revolving Credit Loan or
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

 

36



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiration date thereof, or the renewal or increase
of the amount thereof.

“L/C Issuer” means Barclays Bank PLC, Bank of America, N.A., and any other
Revolving Credit Lender and any of their respective Affiliates that becomes a
L/C Issuer in accordance with Section 2.03(j) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder. To the extent there is more than one L/C Issuer,
each reference to “L/C Issuer” herein shall be deemed, where appropriate, to be
a reference to the relevant L/C Issuer with respect to the relevant Letter of
Credit.

“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit
(whether or not such maximum amount is then in effect under any such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) plus the aggregate of all Unreimbursed Amounts in respect
of Letters of Credit, including all L/C Borrowings.

“LCT Election” has the meaning specified in Section 1.09.

“LCT Test Date” has the meaning specified in Section 1.09.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Addendum” means, a Lender Addendum, substantially in the form of Exhibit
I, or such other similar form otherwise acceptable to the Administrative Agent,
to be executed and delivered by a Lender as provided in Section 10.23.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued (or deemed issued)
hereunder (including all Existing Letters of Credit). A Letter of Credit may be
a commercial letter of credit or a standby letter of credit but must be issued
in Dollars.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

37



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Transaction” means any acquisition or Investment permitted by
this Agreement, in each case whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to a the Borrower under Article
II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans, any extensions of credit under any
Revolving Commitment Increases, any Incremental Acquisition Loans, any Other
Term Loans, Other Revolving Credit Loans, Extended Revolving Credit Loans and
Extended Term Loans).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Third Restatement
Amendment, (vi) each Letter of Credit Application, (vii) the First Lien
Intercreditor Agreement, if any, (viii) the Second Lien Intercreditor Agreement,
if any, (ix) the Parent Security Agreement and (x) the Parent Guaranty.

“Loan Parties” means, collectively, (i) Parent, (ii) any Intermediate Parent
Company, (iii) Holdings, (iv) any Intermediate Holding Company, (v) the
Borrower, (vi) each Guarantor that is a Domestic Subsidiary of the Borrower and
(vii) each other Guarantor that satisfies the Collateral and Guarantee
Requirement.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Loan Parties and the Guarantors (taken as a whole)
to perform their respective payment obligations under any Loan Document to which
any of the Loan Parties or Guarantors is a party or (c) a material adverse
effect on the rights and remedies of the Lenders or the Agents under any Loan
Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5% of the Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose gross
revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.

 

38



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5% of the Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose gross
revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.

“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $10,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (a) with respect to Initial Term Loans, the seventh
anniversary of the Refinancing Effective Date and (b) with respect to the
Revolving Credit Facility, the fifth anniversary of the Refinancing Effective
Date; provided that if any such day is not a Business Day, the Maturity Date
shall be the Business Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“MIRE Event” means, at any time, if there are any Mortgaged Properties at such
time, any increase, extension of the maturity or renewal of any of the
Commitments or Loans (including an Incremental Amendment, Revolver Extension
Agreement, Term Extension Agreement or Refinancing Amendment, but excluding
(a) any continuation or conversion of borrowings, (b) the making of any Loan or
(c) the issuance, renewal or extension of Letters of Credit).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative agent on behalf of the Lenders in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes, has made, is obligated to make or has been obligated to make
contributions.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

39



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or, if such
liabilities have not been satisfied in cash and such reserve is not reversed
within three hundred and sixty-five (365) days after such Disposition or
Casualty Event, the amount of such reserve; provided that (x) no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed an amount of $15,000,000, (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed an amount of $45,000,000 (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Cash Proceeds under this
clause (a)) and (z) net cash proceeds from Scheduled Dispositions should not
constitute Net Cash Proceeds; and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any equity issuance by the Borrower,
the excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of the Borrower, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
the Borrower.

 

40



--------------------------------------------------------------------------------

“Net First Lien Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Net First Lien Secured Debt as of the last day of such Test Period
to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Net First Lien Secured Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of (i) Loans and Unreimbursed
Amounts hereunder, (ii) any Indebtedness incurred pursuant to Section 7.03(f)
and (iii) any other Indebtedness for borrowed money or debt obligations
evidenced by promissory notes or similar instruments that are secured by a
first-priority Lien, minus (b) an amount of cash and Cash Equivalents (in each
case, free and clear of all Liens, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(s) and clauses (i) and (ii) of
Section 7.01(u)) included in the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as of such date; provided that Net First Lien
Secured Debt shall not include (i) Letters of Credit, except to the extent of
Unreimbursed Amounts thereunder and (ii) obligations under Swap Contracts.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note as the context may require.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), and
(b) has not previously been (and is not simultaneously being) applied to
anything other than that such particular use or transaction.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party, any Guarantor and their respective
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether

 

41



--------------------------------------------------------------------------------

direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party, any Guarantor or any of their respective Subsidiaries of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) obligations of any Loan Party, any Guarantor and their
respective Subsidiaries arising under any Secured Hedge Agreement, and (z) Cash
Management Obligations; provided, however, that Obligations of any Loan Party
arising under any Secured Hedge Agreement shall exclude all Excluded Swap
Obligations. Without limiting the generality of the foregoing, the Obligations
of the Loan Parties and the Guarantors under the Loan Documents (and any of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party, any Guarantor or any of their respective Subsidiaries under any Loan
Document and (b) the obligation of any Loan Party, any Guarantor or any of their
respective Subsidiaries to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party, such Guarantor or such Subsidiary.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the recitals.

“Other Revolving Credit Commitments” shall mean one or more classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” shall mean one or more classes of Revolving
Credit Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Loan Commitments” shall mean one or more classes of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Term Loans” shall mean one or more classes of Term Loans that result from
a Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding amount thereof
after

 

42



--------------------------------------------------------------------------------

giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans (including any refinancing of outstanding Unreimbursed
Amounts under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the aggregate outstanding
amount thereof on such date after giving effect to any related L/C Credit
Extension occurring on such date and any other changes thereto as of such date,
including as a result of any reimbursements of outstanding Unreimbursed Amounts
under related Letters of Credit (including any refinancing of outstanding
Unreimbursed Amounts under related Letters of Credit or related L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under related Letters of Credit taking effect on
such date.

“Overnight Rate” means, for any day, the Federal Funds Rate.

“Parent” means Pinnacle Foods Inc., a Delaware corporation.

“Parent Guaranty” means the guaranty made by Parent and any Intermediate Parent
Company in favor of the Administrative Agent on behalf of the Secured Parties on
April 29, 2013, substantially in the form of Exhibit J, as amended, amended and
restated or otherwise modified from time to time.

“Parent Security Agreement” means the Parent Security Agreement executed by the
Parent on April 29, 2013 in the form of Exhibit K and any supplements thereto
executed and delivered pursuant to Section 6.11, as amended, amended and
restated or otherwise modified from time to time.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Parent to the extent permitted hereunder.

“Permitted Other Debt” means (i) senior unsecured, senior subordinated or
subordinated Indebtedness issued or incurred by the Borrower, (ii) Indebtedness
issued or incurred by the Borrower that is secured by a Lien on the Collateral
ranking junior to the Liens securing the Obligations pursuant to a Second Lien
Intercreditor Agreement or (iii) Indebtedness

 

43



--------------------------------------------------------------------------------

issued or incurred by the Borrower that is secured by a Lien ranking pari passu
with the Liens securing the Obligations pursuant to a First Lien Intercreditor
Agreement, in each case, (a) the terms of which do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to, at the
time of incurrence of such Permitted Other Debt, the Maturity Date of the
Existing Term Loan Class which is being refinanced by such Permitted Other Debt
(other than customary offers to repurchase upon a change of control, asset sale
or casualty or condemnation event and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees, collateral,
security and other terms of such Indebtedness (other than interest rates, fees,
funding discounts and redemption or prepayment premiums), taken as a whole, are
not more restrictive on the Borrower and its Restricted Subsidiaries than the
terms of this Agreement; provided that a certificate of a Responsible Officer of
the Borrower shall be delivered to the Administrative Agent at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements and which shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement, (c) if such Indebtedness is senior
subordinated or subordinated Indebtedness, the terms of such Indebtedness
provide for customary subordination of such Indebtedness to the Obligations and
are reasonably acceptable to the Administrative Agent, (d) if such Indebtedness
is secured, such Indebtedness shall not be secured by any property or assets
other than the Collateral and (e) no Subsidiary of the Borrower (other than a
Guarantor) is an obligor under such Indebtedness. For the avoidance of doubt,
Permitted Other Debt may only be issued or incurred to refinance on a
dollar-for-dollar basis Term Loans incurred pursuant to this Agreement or
Permitted Other Debt that was itself initially issued to refinance Term Loans on
a dollar-for-dollar basis.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(f), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Indebtedness
permitted pursuant to Section 7.03(c), 7.03(u), 7.03(y) or is Junior Financing,
(i) to the extent such Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation

 

44



--------------------------------------------------------------------------------

governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended; provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (iii) such modification, refinancing, refunding, renewal
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed or extended, and (e) in the case
of any Permitted Refinancing in respect of the Indebtedness under any Second
Lien Facility, such Permitted Refinancing is secured only by all or any portion
of the Collateral (but not by any other assets) pursuant to one or more security
agreements subject to the Second Lien Intercreditor Agreement (or another
intercreditor agreement containing terms that are at least as favorable to the
Secured Parties as those contained in the Second Lien Intercreditor Agreement).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

 

45



--------------------------------------------------------------------------------

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under the Revolving Credit Facility having an aggregate Outstanding Amount in
excess of $10,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of the Borrower
and the Restricted Subsidiaries; provided that, (i) at the election of the
Borrower, such Pro Forma Adjustment shall not be required to be determined for
any Acquired Entity or Business or Converted Restricted Subsidiary to the extent
the aggregate consideration paid in connection with such acquisition was less
than $5,000,000 and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided further that any such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder, that (A) to the extent applicable, the Pro Forma Adjustment
shall have been made and (B) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of its Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
(including operating expense reductions) that are (as determined by the Borrower
in good faith) (i) (x) directly attributable to such transaction, (y) expected
to have a continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

 

46



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Projections” shall have the meaning specified in Section 6.01(c).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to § 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at Fair Market Value and (iii) the financing
terms, covenants, termination events and other provisions thereof shall be
market terms (as determined in good faith by the Borrower) and may include
Standard Securitization Undertakings. The grant of a security interest in any
Securitization Assets of the Borrower or any of its Restricted Subsidiaries
(other than a Securitization Subsidiary) to secure Indebtedness under this
Agreement prior to engaging in any Securitization Financing shall not be deemed
a Qualified Securitization Financing.

“Ratio-Based Incremental Availability” has the meaning specified in Section
2.14(a).

“Reference Date” has the meaning specified in the definition of the term
“Available Amount”.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Other Term
Loans, Other Term Loan Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans incurred pursuant thereto, in accordance with
Section 2.17.

 

47



--------------------------------------------------------------------------------

“Refinancing Effective Date” means February 3, 2017.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Repricing Event” means the refinancing or repricing by the Borrower of all or
any portion of the Initial Term Loans the primary purpose of which is to reduce
the All-in-Yield applicable to the Initial Term Loans (x) with the proceeds of
any secured term loans incurred by the Borrower or any Restricted Subsidiary or
(y) in connection with any amendment to this Agreement (i) in either case,
having or resulting in an effective interest rate as of the date of such
refinancing or repricing (and not by virtue of any fluctuation in any “base”
rate) less than the effective interest rate then applicable to the Initial Term
Loans as of the date of such refinancing or repricing and (ii) in the case of a
refinancing of the Initial Term Loans, the proceeds of which are used to repay,
in whole or in part, the principal amount outstanding under the Initial Term
Loans, but excluding, in any case, any refinancing or repricing of the Initial
Term Loans in connection with any “change of control” transaction.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender or the Borrower or any Affiliate
thereof shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, controller or assistant treasurer
or other similar officer of a Loan Party or a Guarantor and, as to any document
delivered on the Refinancing Effective Date, any secretary or assistant
secretary of a Loan Party or a Guarantor. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party or Guarantor shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party or such Guarantor
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Loan Party or such Guarantor.

 

48



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Revolver Extension Agreement” has the meaning specified in Section 2.15(c).

“Revolver Extension Election” has the meaning specified in Section 2.15(b).

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period, made by each of the applicable Revolving Credit Lenders
pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth on Schedule 1.01E next to each Lender’s name, or, as the case may be,
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Revolving Credit Commitments of
all Revolving Credit Lenders shall be $225,000,000 on the Refinancing Effective
Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender for a
particular Revolving Credit Facility, the sum of the outstanding principal
amount of such Revolving Credit Lender’s Revolving Credit Loans and its Pro Rata
Share of the L/C Obligations and the Swing Line Obligations at such time.

“Revolving Credit Extension Request” has the meaning specified in Section
2.15(a).

 

49



--------------------------------------------------------------------------------

“Revolving Credit Facility” shall mean the revolving credit facility provided
under the Revolving Credit Commitments.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Revolving Extension Series” shall mean all Extended Revolving Credit
Commitments that are established pursuant to the same Revolver Extension
Agreement (or any subsequent Revolver Extension Agreement to the extent such
Revolver Extension Agreement expressly provides that the Extended Revolving
Credit Commitments provided for therein are intended to be a part of any
previously established Revolving Extension Series) and that provide for the same
interest margins, extension fees, if any, and amortization schedule.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Facility” means a senior secured credit facility providing for the
making of term loans to the Borrower, which credit facility may be secured on a
second-priority basis by all or any portion of the Collateral (but not by any
other assets) and may be guaranteed by each Guarantor; provided that (a) the
Indebtedness under such credit facility will not mature prior to the date that
is 91 days after the Maturity Date of the Term Loans, (b) such credit facility
shall provide for no scheduled amortization, payments of principal, sinking fund
or similar scheduled payments (other than regularly scheduled payments of
interest), (c) such credit facility has covenant, default and remedy provisions
and provisions relating to mandatory prepayment, repurchase, redemption and
offers to purchase that, taken as a whole, are consistent with those customarily
found in second lien financings and (d) concurrently with the effectiveness of
such credit facility, the Second Lien Intercreditor Agreement shall have been
entered into and shall at all times thereafter be in full force and effect.

 

50



--------------------------------------------------------------------------------

“Second Lien Facility Documentation” means the credit agreement or loan
agreement evidencing the Second Lien Facility, the Second Lien Intercreditor
Agreement and all security agreements, guarantees, pledge agreements and other
agreements or instruments executed in connection therewith.

“Second Lien Intercreditor Agreement” means an intercreditor agreement among
Holdings, the Borrower, the Subsidiary Guarantors, the Collateral Agent and the
collateral agent under the Second Lien Facility or collateral trustee or entity
performing a similar function under Permitted Other Debt, pursuant to which it
is agreed that the Liens on the Collateral securing the obligations under the
Second Lien Facility or Permitted Other Debt are subordinated to the Liens on
the Collateral securing the Obligations on customary terms and conditions
reasonably satisfactory to the Administrative Agent and the Borrower.

“Section 2.15 Additional Agreement” has the meaning specified in Section
2.15(c).

“Section 2.16 Additional Agreement” has the meaning specified in Section
2.16(c).

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(g) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment related to the Specified Contract Rights
subject to a Qualified Securitization Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

 

51



--------------------------------------------------------------------------------

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any Subsidiary of the Borrower, other than another Securitization Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates the Borrower or any Subsidiary of the Borrower, other
than another Securitization Subsidiary, in any way other than pursuant to
Standard Securitization Undertakings or (iii) subjects any property or asset of
the Borrower or any Subsidiary of the Borrower, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of the Borrower or any Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of Parent and (c) to which none of the Borrower or any Subsidiary
of the Borrower, other than another Securitization Subsidiary, has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results. Any such designation
by the board of directors of the Borrower or such other Person shall be
evidenced to the Administrative Agent by delivery to the Administrative Agent of
a certified copy of the resolution of the board of directors of the Borrower or
such other Person giving effect to such designation and a certificate executed
by a Responsible Officer certifying that such designation complied with the
foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

52



--------------------------------------------------------------------------------

“Senior Notes” means the 4.875% Senior Notes and the 5.875% Senior Notes.

“Senior Notes Indenture” means the 4.875% Senior Notes Indenture and the 5.875%
Senior Notes Indenture.

“Senior Secured Incurrence Test” means, with respect to the most recent Test
Period, the Senior Secured Leverage Ratio (calculated on a Pro Forma Basis)
shall be no greater than 4.50 to 1.00.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Senior Secured Leverage Test” means, with respect to the most recent Test
Period, the Senior Secured Leverage Ratio (calculated on a Pro Forma Basis)
shall be no greater than 4.75 to 1.00.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Contract Rights” means certain intellectual property licenses,
agreements or other contracts giving rise to not more than $10,000,000 of annual
accounts receivable, royalty or other intellectual property revenue streams or
other rights to payment.

“Specified Existing Revolving Credit Commitment Class” has the meaning specified
in Section 2.15(a).

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.24).

“Specified Representations” means the representations and warranties made by the
Borrower and the relevant parties pursuant to Sections 5.01(a), 5.02(a),
5.02(b)(i), 5.13, 5.16

 

53



--------------------------------------------------------------------------------

(provided that references therein to (i) “Transactions” shall instead refer to
the applicable Permitted Acquisition or similar Investment (and any related
transactions) and (ii) “Refinancing Effective Date” shall instead refer to the
date on which any such transactions in clause (i) are consummated), 5.18(a) and
the final sentence of Section 5.18(b).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation, Revolving
Commitment Increase, Other Revolving Credit Commitment or operating improvement,
restructuring, cost savings initiative or similar transaction or initiative;
provided that a Revolving Commitment Increase or Other Revolving Credit
Commitment, for purposes of this “Specified Transaction” definition, shall be
deemed to be fully drawn.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary,
necessary or advisable in a Securitization Financing.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

54



--------------------------------------------------------------------------------

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04(a).

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Barclays Bank PLC, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type,
Class and currency and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the applicable Term Lenders pursuant to
Section 2.01.

“Term Commitment” means, as to any Term Lender, its Initial Term Commitment.

 

55



--------------------------------------------------------------------------------

“Term Extension Agreement” has the meaning specified in Section 2.16(c).

“Term Extension Election” has the meaning specified in Section 2.16(b).

“Term Extension Series” shall mean all Extended Term Loans that are established
pursuant to the same Term Extension Agreement (or any subsequent Term Extension
Agreement to the extent such Term Extension Agreement expressly provides that
the Extended Term Loans provided for therein are intended to be a part of any
previously established Term Extension Series) and that provide for the same
interest margins, extension fees, if any, and amortization schedule.

“Term Lender” means any Initial Term Lender.

“Term Loan Class” has the meaning specified in Section 2.16(a).

“Term Loan Extension Request” has the meaning specified in Section 2.16(a).

“Term Loans” means the Initial Term Loans.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” at any time shall mean the most recent period of four consecutive
fiscal quarters of the Borrower ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been or are required to be delivered pursuant to
Section 6.01(a) or (b). A Test Period may be designated by reference to the last
day thereof (i.e., the “March 31, 2017 Test Period” refers to the period of four
consecutive fiscal quarters of the Borrower ended March 31, 2017), and a Test
Period shall be deemed to end on the last day thereof.

“Third Restatement Amendment” means the certain Fifth Amendment to Second
Amended and Restated Credit Agreement dated as of February 3, 2017, among the
Borrower, Holdings, the Guarantors listed on the signature pages thereto, the
Administrative Agent and the Lenders and other agents party thereto.

“Threshold Amount” means $40,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b).

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

 

56



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche G Term Loan” means a Loan made pursuant to the Second Amended and
Restated Credit Agreement, dated April 29, 2013, among the Borrower, Holdings,
the Guarantors listed on the signature pages thereto, the Administrative Agent
and the Lenders party thereto.

“Tranche H Term Loan” means a Loan made pursuant to the First Amendment to the
Second Amended and Restated Credit Agreement, dated as of October 1, 2013, among
the Borrower, Holdings, the Administrative Agent and the Lenders party thereto.

“Tranche I Term Loan” means a Loan made pursuant to the Fourth Amendment to the
Second Amended and Restated Credit Agreement, dated as of July 26, 2016 among
the Borrower, Holdings, the Administrative Agent and the Lenders party thereto.

“Transactions” means, collectively, (a) the 2017 Refinancing, (b) the Amendment
and Restatement and (c) the payment of the fees and expenses incurred in
connection with the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Parent,
Holdings, the Borrower or any Restricted Subsidiary in connection with the
Transactions, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of Parent
for each fiscal quarter ending after December 27, 2015 and at least forty-five
(45) days before the Refinancing Effective Date.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Securitization Subsidiary, (ii) any
Subsidiary of the Borrower designated by the board of directors of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the
Refinancing Effective Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.

 

57



--------------------------------------------------------------------------------

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” has the meaning specified in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

58



--------------------------------------------------------------------------------

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) References in this Agreement to a particular date as the fiscal quarter or
year end of the Borrower or any of its Subsidiaries or direct or indirect parent
companies shall be deemed to be a reference to the quarter or year end, as the
case may be, ending on or about such date.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any test contained in this Agreement,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

(b) Notwithstanding anything to the contrary contained in clause (a) above or in
the definition of Capitalized Leases, in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the date hereof) that would
constitute Capitalized Leases in conformity with GAAP on the date hereof shall
be considered Capitalized Leases, and all calculations and deliverables under
this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

(c) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Total Leverage Ratio, Net
First Lien Leverage Ratio and Senior Secured Leverage Ratio shall be calculated
with respect to such period and such Specified Transaction on a Pro Forma Basis.

SECTION 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent

 

59



--------------------------------------------------------------------------------

amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are permitted by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07 Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08 Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, IX and X
or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

(b) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating net income in the Borrower’s
annual financial statements delivered pursuant to Section 6.01(a); provided,
however, that the foregoing shall not be deemed to apply to the determination of
any amount of Indebtedness.

 

60



--------------------------------------------------------------------------------

SECTION 1.09. Limited Condition Transactions.

In connection with any action being taken solely in connection with a Limited
Condition Transaction (including any contemplated incurrence or assumption of
Indebtedness in connection therewith), for purposes of:

(a) determining compliance with any provision of this Agreement (other than
Section 7.14) that requires the calculation of the Total Leverage Ratio, the Net
First Lien Leverage Ratio or the Senior Secured Leverage Ratio;

(b) determining the accuracy of representations and warranties and/or whether a
Default or Event of Default shall have occurred and be continuing (or any subset
of Defaults or Events of Default); or

(c) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Total Assets or by reference to the
Available Amount);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), with such option to be exercised on or prior to the date of
execution of the definitive agreements with respect to such Limited Condition
Transaction, the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements with respect
to such Limited Condition Transaction are entered into (the “LCT Test Date”),
and if, after giving Pro Forma Effect to the Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness or Liens and the use of proceeds thereof) as if they
had occurred at the beginning of the most recent Test Period ending prior to the
LCT Test Date, the Borrower could have taken such action on the relevant LCT
Test Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.

For the avoidance of doubt, if the Borrower has made an LCT Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated EBITDA of the Borrower or
the Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations; provided,
however, if any ratios improve or baskets increase as a result of such
fluctuations, such improved ratios or baskets may be utilized. If the Borrower
has made an LCT Election for any Limited Condition Transaction, then, in
connection with any subsequent calculation of the ratios or baskets on or
following the relevant LCT Test Date and prior to the earlier of (i) the date on
which such Limited Condition Transaction is consummated or (ii) the date that
the definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness or Liens and the use of proceeds thereof) have
been consummated.

 

61



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01 The Loans.

(a) The Term Borrowings.

(i) On the Refinancing Effective Date, subject to the terms and conditions set
forth herein (including Section 2.17) and in the Third Restatement Amendment,
each Initial Term Lender severally agrees to make to the Borrower a single loan
denominated in Dollars in an amount equal to such Initial Term Lender’s Initial
Term Commitment on the Refinancing Effective Date. On the Refinancing Effective
Date, the proceeds of the Initial Term Loans were used to repay all outstanding
Tranche G Term Loans, Tranche H Term Loans and Tranche I Term Loans of the
Borrower under the Original Credit Agreement. Each Initial Term Lender’s Initial
Term Commitment shall terminate immediately and without further action on the
Refinancing Effective Date.

(ii) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrower as elected by the Borrower pursuant to
Section 2.02 (each such loan, a “Revolving Credit Loan”) from time to time, on
any Business Day after the Refinancing Effective Date until the Maturity Date,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent by delivery of a Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each such notice must be received by the Administrative Agent not
later than 12:00 p.m. (New York, New York time) (i) three (3) Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans or any conversion of Base Rate Loans to Eurocurrency Rate Loans, and
(ii) one (1)

 

62



--------------------------------------------------------------------------------

Business Day before the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $2,500,000 or a whole multiple of $500,000 in excess
thereof in the case of Term Loans. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Term Borrowing, a Revolving Credit Borrowing, the Class of each such Term
Borrowing or Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
The requested Borrowing shall be in Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings, second, to the payment
in full of any such Swing Line Loans, and third, to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

 

63



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Administrative Agent’s Prime Rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may, with the Borrower’s consent, assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon accruing from the date on which the Administrative
Agent made the funds available to the Borrower at the rate per annum applicable
to Base Rate Loans under the relevant Facility, on demand, from the Borrower. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(g)
shall cease.

 

64



--------------------------------------------------------------------------------

SECTION 2.03 Letters of Credit.

(a) The Letters of Credit.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Refinancing Effective Date until the Letter of Credit
Expiration Date applicable to Letters of Credit issued under the Revolving
Credit Facility, to issue Letters of Credit for the account of the Borrower
(provided that any Letter of Credit may be for the benefit of any Subsidiary of
the Borrower) and to amend or renew Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (y) to honor drafts under the Letters of
Credit and (2) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit, if as of the date of such L/C Credit Extension the Revolving Credit
Exposure of any Lender would exceed such Lender’s Revolving Credit Commitment or
the Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit; provided, further that no L/C Issuer shall have any obligation to make
an L/C Credit Extension if, after giving effect thereto, the L/C Obligations in
respect of Letters of Credit issued by such L/C Issuer would exceed, in the case
of (i) Barclays Bank PLC, $25,000,000 and (ii) Bank of America, N.A.,
$25,000,000. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the
Refinancing Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Refinancing
Effective Date (for which such L/C Issuer is not otherwise compensated
hereunder);

(B) subject to Section 2.03(b)(iii), the expiration date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiration date;

 

65



--------------------------------------------------------------------------------

(C) the expiration date of such requested Letter of Credit would occur after
applicable Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiration date; or

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) The Borrower, the Revolving Credit Lenders and the L/C Issuers acknowledge
the issuance of the Existing Letters of Credit prior to the Refinancing
Effective Date and agree that such Existing Letters of Credit are hereby deemed
to be Letters of Credit issued hereunder.

(v) Notwithstanding anything herein to the contrary, neither Barclays Bank PLC
nor any of its branches or Affiliates shall be required to issue any commercial
Letters of Credit hereunder.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiration date
thereof; (d) the name and address of the beneficiary thereof; (e) the documents
to be presented by such beneficiary in case of any drawing thereunder; (f) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the

 

66



--------------------------------------------------------------------------------

Borrower and, if not, such L/C Issuer will provide the Administrative Agent with
a copy thereof. Upon receipt by the relevant L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Pro Rata Share of the Revolving Credit Facility times
the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued; and, provided further, that no
commercial Letter of Credit may be an Auto-Renewal Letter of Credit. Unless
otherwise directed by the relevant L/C Issuer, the Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the applicable
Lenders shall be deemed to have authorized (but may not require) the relevant
L/C Issuer to permit the renewal of such Letter of Credit at any time to an
expiration date not later than the applicable Letter of Credit Expiration Date;
provided that the relevant L/C Issuer shall not permit any such renewal if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
from the Administrative Agent or any Revolving Credit Lender, as applicable, or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v) Unless otherwise expressly agreed by the L/C Issuer and the Borrower at the
time of issuance of a commercial Letter of Credit (including any such agreement
applicable to an Existing Letter of Credit), the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.

(vi) Effective with respect to the Existing Letters of Credit upon the
occurrence of the Refinancing Effective Date, and otherwise effective
immediately upon the issuance by an L/C Issuer in accordance with the terms and
conditions of this Agreement, the applicable L/C Issuer shall be deemed to have
sold and transferred to each Lender and each

 

67



--------------------------------------------------------------------------------

Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
acquire from the relevant L/C Issuer a risk participation in such Existing
Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Pro Rata Share of the Revolving Credit Facility times the amount of
such Letter of Credit.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. On the Business Day
on which the Borrower shall have received notice of any payment by an L/C Issuer
under a Letter of Credit (or, if the Borrower shall have received such notice
later than 10:00 a.m. on any Business Day, on the immediately following Business
Day) (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent, or directly to the applicable L/C
Issuer in the case of commercial Letters of Credit, in an amount equal to the
amount of such drawing. If the Borrower fails to so reimburse such L/C Issuer by
such time, the Administrative Agent shall promptly notify each Appropriate
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans, in each case to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Eurocurrency Rate Loans or Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and Revolving Credit Lenders, and subject to the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer a L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute a L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

68



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative

 

69



--------------------------------------------------------------------------------

Agent for the account of such L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or Guarantor may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party or Guarantor in
respect of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or
Guarantor;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

 

70



--------------------------------------------------------------------------------

(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (iii) of this Section 2.03(e); provided that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(f) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (ii) an Event of Default set forth under Section 8.01(f) or (g) occurs and is
continuing, then the Borrower shall Cash Collateralize then Outstanding Amount
of all L/C Obligations (in an amount equal to such Outstanding Amount determined
as of the date of such Event of Default), and shall do so not later than 2:00
p.m., New York City time, on (x) in the case of the immediately preceding clause
(i), (1) the Business Day that the Borrower receives notice thereof, if such
notice is received on such day prior to 12:00 Noon, New York City time, or
(2) if clause (1) above does not apply, the Business Day immediately following
the day that the Borrower receives such notice and (y) in the case of the
immediately preceding clause (ii), the Business Day on which an Event of Default
set forth under Section 8.01(f) or (g) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day. For purposes hereof,
“Cash Collateralize” means to pledge

 

71



--------------------------------------------------------------------------------

and deposit with or deliver to the Administrative Agent, for the benefit of the
relevant L/C Issuer and the Revolving Credit Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Revolving Credit Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Revolving Credit Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at Administrative Agent (or another Lender to be agreed upon by the
Borrower and the Administrative Agent) and may be invested in readily available
Cash Equivalents. If at any time the Administrative Agent determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the Administrative Agent (on behalf of the Secured Parties) or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at Administrative Agent (or such
other Lender) as aforesaid, an amount equal to the excess of (a) such aggregate
Outstanding Amount over (b) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent reasonably determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Law, to reimburse the relevant L/C Issuer.
To the extent the amount of any Cash Collateral exceeds then Outstanding Amount
of such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower. If such Event of
Default is cured or waived and no other Event of Default is then occurring and
continuing, the amount of any Cash Collateral shall be refunded to the Borrower.

(g) Letter of Credit Fees.

The Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance with its Pro Rata Share a Letter of Credit
fee for each Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate times the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such letter of credit fees
shall be computed on a quarterly basis in arrears. Such letter of credit fees
shall be due and payable in Dollars on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
relating to Letters of Credit and thereafter on demand. If there is any change
in the Applicable Rate during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit issued by it,
at the rate of 0.125%, computed on the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit, at a rate separately agreed between the

 

72



--------------------------------------------------------------------------------

Borrower and such L/C Issuer, computed on the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit issued by it equal to 0.125% per annum of the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit). Such fronting fees described in clause (iii) shall be computed on a
quarterly basis in arrears. Such fronting fees described in clause (iii) shall
be due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer.

Any Revolving Credit Lender and any Affiliate thereof may become an additional
L/C Issuer hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and each such Revolving Credit Lender or Affiliate.

SECTION 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day (other than the
Refinancing Effective Date) until the Maturity Date in an aggregate amount not
to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided that, after giving effect to
any Swing Line Loan, the aggregate Outstanding Amount of all Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment then in effect; provided further that, the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Swing Line Loans shall only be denominated in Dollars.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share of the
Revolving Credit Facility times the

 

73



--------------------------------------------------------------------------------

amount of such Swing Line Loan. Notwithstanding anything to the contrary herein,
the Swing Line Lender shall not be obligated to make any Swing Line Loans at a
time when (i) there is a Defaulting Lender or (ii) if the Swing Line Lender, in
its reasonable discretion, determines that there may be a risk of one or more
Revolving Credit Lenders becoming a Defaulting Lender, unless, in either case,
the Swing Line Lender has entered into arrangements satisfactory to it to
eliminate the Swing Line Lender’s risk with respect to the relevant Lender(s),
including by cash collateralizing such Lender’s Pro Rata Share of the Revolving
Credit Exposure of the outstanding Swing Line Loans.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent by delivery of a Swing Line Loan Notice appropriately completed and signed
by a Responsible Officer of the Borrower. Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000 (and any amount in excess of $100,000 shall
be an integral multiple of $25,000), and (ii) the requested borrowing date,
which shall be a Business Day. Promptly after receipt by the Swing Line Lender
of any Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (in writing) of the contents thereof. Unless the
Swing Line Lender has received notice (in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

74



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay

 

75



--------------------------------------------------------------------------------

to the Swing Line Lender its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty (except to the extent provided in
Section 2.05(f)); provided that (1) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (New York, New York time)
(A) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) one (1) Business Day prior to any date of prepayment of Base Rate
Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a principal
amount of (x) $2,500,000 or a whole multiple of $500,000 in excess thereof in
the case of Term Loans; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Subject to the pro rata application
within any Class of Loans, the Borrower may allocate each prepayment of the
Loans pursuant to this Section 2.05(a) in its sole discretion among the Class or
Classes of Loans as the Borrower may specify, subject only to the following
limitations: the Borrower may not prepay any Extended Loan of any Extension
Series pursuant to this Section 2.05(a)(i) unless such prepayment is accompanied
by at least a pro rata prepayment of loans of the existing class as to which
such Extended Loans were extended (or such existing class has otherwise been
paid in full). For the avoidance of doubt, the Borrower may prepay loans of an
existing Class without any requirement to prepay Extended Loans that were
extended from such existing Class.

 

76



--------------------------------------------------------------------------------

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. All Swing Line Loans shall be
denominated in Dollars only.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of
Indebtedness, which refinancing shall not be consummated or shall otherwise be
delayed.

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate amount of Term Loans equal to (A) 50% (such percentage as it may be
reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if any,
for the fiscal year covered by such financial statements (commencing with the
fiscal year ended December 31, 2017) minus (B) the sum of (i) all voluntary
prepayments of Term Loans during such fiscal year and (ii) all voluntary
prepayments of Revolving Credit Loans during such fiscal year to the extent the
Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (i) and (ii),
to the extent such prepayments are not funded with the proceeds of Indebtedness;
provided that (x) the ECF Percentage shall be 25% if the Total Leverage Ratio
for the fiscal year covered by such financial statements was less than 5.50 to
1.00 and greater than or equal to 4.50 to 1.00 and (y) the ECF Percentage shall
be 0% if the Total Leverage Ratio for the fiscal year covered by such financial
statements was less than 4.50 to 1.00.

(ii) (A) If (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to a Loan Party), (e), (f)(A), (g), (h), (k), (m), (n), (o) or (p))
or (y) any Casualty Event occurs, which in the aggregate results in the
realization or receipt by the Borrower or such Restricted Subsidiary of Net Cash
Proceeds, the Borrower shall cause to be prepaid on or prior to the date which
is ten (10) Business Days after the date of the realization or receipt of such
Net Cash Proceeds an aggregate amount of Term Loans equal to 100% of all such
Net Cash Proceeds realized or received; provided that no such prepayment shall
be required pursuant to this Section 2.05(b)(ii)(A) with respect to such portion
of such Net Cash Proceeds that the Borrower shall have, on or prior to such
date, given written notice to the Administrative Agent of its intent to reinvest
in accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if
no Event of Default has occurred and is then continuing), and no such prepayment
shall be required under this Section 2.05(b)(ii)(A) if no Event of Default shall
have occurred and be continuing and the Senior Secured Leverage Ratio is less
than 3.25 to 1.00.

 

77



--------------------------------------------------------------------------------

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) fifteen (15) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within fifteen
(15) months following receipt thereof, within the later of (1) fifteen (15)
months following receipt thereof or (2) one hundred and eighty (180) days of the
date of such legally binding commitment; provided that (i) so long as an Event
of Default shall have occurred and be continuing, the Borrower shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of
Default is continuing) and (ii) if any Net Cash Proceeds are no longer intended
to be or cannot be so reinvested at any time after delivery of a notice of
reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within five (5) Business Days after the Borrower reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Term Loans as set forth in this
Section 2.05.

(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate amount of Term
Loans equal to 100% of all Net Cash Proceeds received therefrom on or prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds; provided that if the Borrower incurs or issues any Indebtedness
consisting of Permitted Other Debt in compliance with the terms of this
Agreement, including Section 7.01 and Section 7.03, then the Borrower shall
prepay Term Loans on a dollar-for-dollar basis in connection with such Permitted
Other Debt that has been incurred or issued or prepay Permitted Other Debt that
was itself initially issued to refinance Term Loans on a dollar-for-dollar
basis.

(iv) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.

(v) (X) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied at the Borrower’s sole discretion subject to clause (vi) of this
Section 2.05 and in direct order of maturity to repayments thereof required
pursuant to Section 2.07(a); and (Y) each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares subject to clause
(vi) of this Section 2.05(b).

 

78



--------------------------------------------------------------------------------

(vi) (A) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least five (5) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to clauses (i) through (iii) of this Section 2.05(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. (New York time) three (3) Business Days after
the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory prepayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans. Any Declined Proceeds shall be retained by
the Borrower (“Retained Declined Proceeds”).

(B) Subject to the pro rata application within any Class of Term Loans, the
Borrower may allocate such prepayment in its sole discretion among the Class or
Classes of Term Loans as the Borrower may specify, subject only to the following
limitations: the Borrower shall not allocate to Extended Term Loans of any Term
Extension Series any mandatory prepayment made pursuant to this Section 2.05(b),
unless such prepayment is accompanied by at least a pro rata prepayment of Term
Loans of the Existing Term Loan Class, if any, from which such Extended Term
Loans were extended (or such Term Loans of the Existing Term Loan Class have
otherwise been paid in full).

Notwithstanding any other provisions of this Section 2.05(b), (i) to the extent
that any of or all the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05(b) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section
2.05(b) to the extent provided herein and (ii) to the extent that the Borrower
has determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess Cash
Flow would

 

79



--------------------------------------------------------------------------------

have a material adverse tax cost consequence with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary; provided that, in
the case of this clause (ii), on or before the date on which any Net Cash
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to this Section 2.05(b) (or such Excess
Cash Flow would have been so required if it were Net Cash Proceeds), (x) the
Borrower applies an amount equal to such Net Cash Proceeds or Excess Cash Flow
to such reinvestments or prepayments as if such Net Cash Proceeds or Excess Cash
Flow had been received by the Borrower rather than such Foreign Subsidiary, less
the amount of additional taxes that would have been payable or reserved against
if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or, if less,
the Net Cash Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow
are applied to the repayment of Indebtedness of a Foreign Subsidiary.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of Section 2.05, so long as no Event
of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor and less than three months are
remaining in such Interest Period, in lieu of making any payment pursuant to
this Section 2.05 in respect of any such Eurocurrency Rate Loan prior to the
last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.05.

(d) [Reserved].

(e) [Reserved].

(f) Any Repricing Event consummated prior to, and including, the date that is
six months after the Refinancing Effective Date shall be accompanied by a fee
payable to the Initial Term Lenders (which shall include any Initial Term Lender
that is repaid in connection with any such Repricing Event) in an amount equal
to 1.0% of the aggregate principal amount of Initial Term Loans so refinanced or
repriced.

 

80



--------------------------------------------------------------------------------

SECTION 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the aggregate
amount of the Revolving Credit Facility, such sublimit shall be automatically
reduced by the amount of such excess. The amount of any such Commitment
reduction shall not be applied to the Letter of Credit Sublimit or the Swing
Line Sublimit unless otherwise specified by the Borrower. Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of
Indebtedness, which refinancing shall not be consummated or shall otherwise be
delayed.

(b) Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the making of such Term Lender’s Term Loans
pursuant to Section 2.01(a). The Revolving Credit Commitments shall terminate on
the applicable Maturity Date for each such Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such
Class shall be reduced by such Lender’s Pro Rata Share of the amount by which
such Commitments are reduced (other than the termination of the Commitment of
any Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

SECTION 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Initial Term Lenders (A) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
March 2017, an aggregate amount equal to 0.25% of the aggregate amount of all
Initial Term Loans outstanding on the Refinancing Effective Date (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05) and (B) on the Maturity
Date for the Initial Term Loans, the aggregate principal amount of all Initial
Term Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of its Revolving
Credit Loans outstanding on such date.

 

81



--------------------------------------------------------------------------------

(c) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

(d) For the avoidance of doubt, all Loans shall be repaid, whether pursuant to
this Section 2.07 or otherwise, in the currency in which they were made.

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09 Fees. In addition to certain fees described in Sections 2.03(g) and
(h):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans and
(B) the Outstanding Amount of L/C Obligations; provided that any commitment fee
accrued with respect to any of the Revolving Credit Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided further that no commitment fee shall accrue on any of
the Revolving Credit Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. The commitment fees shall accrue at all times from
the

 

82



--------------------------------------------------------------------------------

Refinancing Effective Date until the Maturity Date for the Revolving Credit
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Refinancing Effective Date, and on the
Maturity Date for the Revolving Credit Facility. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of three hundred and sixty-five (365) days or three
hundred and sixty-six (366) days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
three hundred and sixty (360) day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

83



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

84



--------------------------------------------------------------------------------

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

85



--------------------------------------------------------------------------------

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties and Guarantors under or in respect of the Loan
Documents under circumstances for which the Loan Documents do not specify the
manner in which such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

SECTION 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

86



--------------------------------------------------------------------------------

SECTION 2.14 Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Refinancing
Effective Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (a) one or more additional tranches of term loans (the “Incremental Term
Loans”) or (b) one or more increases in the amount of the Revolving Credit
Commitments (each such increase, a “Revolving Commitment Increase” and, together
with the Incremental Term Loans, the “Incremental Facilities”). Each tranche of
Incremental Term Loans and each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than $10,000,000 (provided that such
amount may be less than $10,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental
Facilities shall not exceed the sum of $400,000,000 (the “Dollar-Based
Incremental Availability”) plus an additional amount of Incremental Term Loans
or Revolving Commitment Increases (the “Ratio-Based Incremental Availability”)
so long as, after giving effect to the incurrence of such Incremental Term Loans
or Revolving Commitment Increase, the Senior Secured Incurrence Test (on a Pro
Forma Basis and, for purposes of determining Ratio-Based Incremental
Availability, assuming that such Revolving Commitment Increase is fully drawn
and without netting any cash proceeds of such Incremental Term Loans or
Revolving Commitment Increase) would be satisfied (it being understood that
(i) the Incremental Facilities may be effected using Ratio-Based Incremental
Availability (if available) regardless of whether there is unused Dollar-Based
Incremental Availability, (ii) if the Borrower incurs the Incremental Facilities
(or indebtedness under a Second Lien Facility pursuant to Section 7.03(v)) using
Dollar-Based Incremental Availability substantially simultaneously or
contemporaneously with the incurrence of Incremental Facilities (or indebtedness
under a Second Lien Facility pursuant to Section 7.03(v)) using Ratio-Based
Incremental Availability, the Senior Secured Leverage Ratio with respect to
availability of such Incremental Facilities (or indebtedness under a Second Lien
Facility pursuant to Section 7.03(v)) using Ratio-Based Incremental Availability
will be calculated without including such Incremental Facilities (or
indebtedness under a Second Lien Facility pursuant to Section 7.03(v)) incurred
using Dollar-Based Incremental Availability and (iii) unless the Borrower elects
otherwise, each Incremental Facility (or indebtedness under a Second Lien
Facility pursuant to Section 7.03(v)) will be deemed incurred first as an
Incremental Facility (or indebtedness under a Second Lien Facility pursuant to
Section 7.03(v)) using Ratio-Based Incremental Availability to the extent
permitted). The Incremental Term Loans (a) shall rank pari passu or junior in
right of payment and of security with the Revolving Credit Loans and the Term
Loans, (b) shall not mature earlier than the Maturity Date with respect to the
Term Loans, (c) shall be “Loans” hereunder and (d) shall be treated
substantially the same as the Term Loans (including with respect to mandatory
and voluntary prepayments (subject to the Borrower’s right, subject to the pro
rata application of prepayments within any Class of Loans, to allocate voluntary
prepayments in its sole discretion among the Class or Classes of Loans as the
Borrower may specify); provided that (i) the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
to the extent such differences are reasonably acceptable to the Administrative
Agent and (ii) the interest rates and amortization schedule applicable to the
Incremental Term Loans shall be determined by the Borrower and the lenders
thereof. Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Revolving Commitment Increases. Incremental Term Loans may be made, and
Revolving

 

87



--------------------------------------------------------------------------------

Commitment Increases may be provided, by any existing Lender or by any other
bank or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”); provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases if such consent would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender. Commitments in respect of
Incremental Term Loans and Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. The effectiveness of
(and, in the case of any Incremental Amendment for an Incremental Term Loan, the
borrowing under) any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree;
provided that to the extent agreed upon by the Lenders providing such
Incremental Facilities, if the proceeds of such Incremental Facilities are to be
used to finance a Permitted Acquisition or similar Investment, with respect to
the condition set forth in Section 4.02(a), only the Specified Representations
shall be required to be true and correct as a condition to the effectiveness of
such Incremental Amendment, and the condition set forth in Section 4.02(b) shall
be limited to an Event of Default under clauses (a) and (f) of Article VIII. The
Borrower will use the proceeds of the Incremental Term Loans and Revolving
Commitment Increases for any purpose not prohibited by this Agreement. No Lender
shall be obligated to provide any Incremental Term Loans or Revolving Commitment
Increases, unless it so agrees. Upon each increase in the Revolving Credit
Commitments pursuant to this Section, each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Revolving Commitment
Increase (each a “Revolving Commitment Increase Lender”) in respect of such
increase, and each such Revolving Commitment Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Credit Lender (including
each such Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of

 

88



--------------------------------------------------------------------------------

additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Lender in accordance with Section 3.05. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

(c) With respect to any Incremental Term Loans made during the period commencing
on the first day after the Refinancing Effective Date and ending on the date
that is 12 months after the Refinancing Effective Date, if the All-In Yield
applicable to such Incremental Term Loans shall be greater than the All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to the Initial Term Loans by more than 50 basis
points per annum (the amount of such excess, the “Yield Differential”), then the
interest rate with respect to the Initial Term Loans shall be increased (without
further consent of the affected Lenders) by the applicable Yield Differential.

SECTION 2.15 Maturity Date Extensions for Revolving Credit Loans.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments and any previous extension of
Extended Revolving Credit Commitments existing at such time (each, an “Existing
Revolving Credit Commitment” and any related Revolving Credit Loans then
outstanding under any such facility, “Existing Revolving Credit Loans”) be
converted into revolving credit commitments and revolving credit loans with a
maturity date later than the then applicable Maturity Date for such Existing
Revolving Credit Loans (any such Existing Revolving Credit Commitments that are
so extended, “Extended Revolving Credit Commitments” and any Revolving Credit
Loans outstanding thereunder, “Extended Revolving Credit Loans”) and to provide
for other terms consistent with this Section 2.15. Prior to entering into any
Revolver Extension Agreement with respect to any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the applicable Revolving
Credit Lenders) (a “Revolving Credit Extension Request”) setting forth the
proposed terms of the Extended Revolving Credit Commitments to be established
thereunder, which terms shall be identical to those applicable to the Existing
Revolving Credit Commitments from which they are to be extended (the “Specified
Existing Revolving Credit Commitment Class”) except that (x) all or any of the
final maturity dates of such Extended Revolving Credit Commitments may be
extended to dates beyond the Maturity Dates then applicable to the Existing
Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class, (y) the “all-in” pricing (including, without limitation,
margins, fees and premiums) with respect to the Extended Revolving Credit
Commitments may be higher or lower than the “all-in” pricing (including, without
limitation, margins, fees and premiums) for the Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class and
(z) the revolving credit commitment fee rate with respect to the Extended
Revolving Credit Commitments may be higher or lower than the revolving credit
commitment

 

89



--------------------------------------------------------------------------------

fee rate for Existing Revolving Credit Commitments of the Specified Existing
Revolving Credit Commitment Class, in each case, to the extent provided in the
applicable Revolver Extension Agreement; provided that, notwithstanding anything
to the contrary in this Section 2.15 or otherwise, (1) the borrowing and
repayment (other than in connection with a permanent repayment and termination
of commitments) of the Extended Revolving Credit Loans under any Extended
Revolving Credit Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Revolving Credit Loans (the mechanics
for which shall be implemented through the applicable Revolver Extension
Agreement and may include technical changes related to the borrowing and
repayment procedures of the Revolving Credit Facility), (2) assignments and
participations of Extended Revolving Credit Commitments and Extended Revolving
Credit Loans shall be governed by the assignment and participation provisions
set forth in Section 10.07 and (3) no termination of Extended Revolving Credit
Commitments and no repayment of Extended Revolving Credit Loans accompanied by a
corresponding permanent reduction in Extended Revolving Credit Commitments shall
be permitted unless such termination or repayment (and corresponding reduction)
is accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of the Existing
Revolving Credit Loans and Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class not extended pursuant to
the terms of this Section 2.15(a) (or all Existing Revolving Credit Commitments
of such Class and related Existing Revolving Credit Loans shall have otherwise
been terminated and repaid in full). Any Extended Revolving Credit Commitments
of any Revolving Extension Series shall constitute a separate class of revolving
credit commitments (each, an “Existing Revolving Credit Commitment Class”) from
Existing Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class and from any other Existing Revolving Credit Commitments
(together with any other Extended Revolving Credit Commitments so established on
such date); provided that any Extended Revolving Credit Commitments or Extended
Revolving Credit Loans extended may, to the extent provided in the applicable
Revolver Extension Agreement, be designated as an increase to any previously
established Revolving Extension Series of Extended Revolving Credit Commitments;
provided, further that in no event shall there be more than four Classes of
revolving credit commitments outstanding at any one time.

(b) Except as contemplated by the penultimate sentence of this Section 2.15(b),
the Borrower shall provide a Revolving Credit Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing
Revolving Credit Commitment Class are requested to respond. Except as
contemplated by the penultimate sentence of this Section 2.15(b), any Lender (an
“Extending Revolving Credit Lender”) wishing to have all or a portion of its
Revolving Credit Commitments (or any earlier extended Extended Revolving Credit
Commitments) of an Existing Revolving Credit Commitment Class subject to such
Revolving Credit Extension Request exchanged into Extended Revolving Credit
Commitments shall notify the Administrative Agent (an “Revolver Extension
Election”) on or prior to the date specified in such Revolving Credit Extension
Request of the amount of its Revolving Credit Commitments (and/or any earlier
extended Extended Revolving Credit Commitments) which it has elected to convert
into Extended Revolving Credit Commitments. In the event that the aggregate
amount of Revolving Credit Commitments (and any earlier extended Extended
Revolving Credit Commitments) subject to Revolver Extension Elections exceeds
the amount of Extended Revolving Credit Commitments requested pursuant to the
Revolving Credit

 

90



--------------------------------------------------------------------------------

Extension Request, Revolving Credit Commitments (and any earlier extended
Extended Revolving Credit Commitments) subject to Revolver Extension Elections
shall be exchanged to Extended Revolving Credit Commitments on a pro rata basis
based on the amount of Revolving Credit Commitments (and any earlier extended
Extended Revolving Credit Commitments) included in each such Revolver Extension
Election. Notwithstanding the foregoing, the Borrower shall be permitted to
specify in the Revolving Credit Extension Request any Lender or Lenders as
Extending Revolving Credit Lenders (subject to the consent of such Lender or
Lenders) and any Lenders not so specified in such Revolving Credit Extension
Request shall not have the right to make an Revolver Extension Election with
respect to such Revolving Credit Extension Request. Notwithstanding the
conversion of any Existing Revolving Credit Commitment into an Extended
Revolving Credit Commitment, such Extended Revolving Credit Commitment shall be
treated identically to all Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class not so extended for
purposes of the obligations of a Revolving Credit Lender in respect of Swing
Line Loans under Section 2.04 and Letters of Credit under Section 2.03, except
that the applicable Revolver Extension Agreement may provide that the Swing Line
maturity date and/or the last day for issuing Letters of Credit may be extended
and the related obligations to make Swing Line Loans and issue Letters of Credit
may be continued and/or modified (pursuant to mechanics set forth in the
applicable Revolver Extension Agreement) so long as the Swing Line Lender and/or
the applicable L/C Issuer, as applicable, have consented to such extensions (it
being understood that no consent of any other Lender shall be required in
connection with any such extension).

(c) Extended Revolving Credit Commitments shall be established pursuant to an
amendment (an “Revolver Extension Agreement”) to this Agreement (which, except
to the extent expressly contemplated by the next sentence of this Section
2.15(c) and notwithstanding anything to the contrary set forth in Section 10.01,
shall not require the consent of any Lender other than the Extending Revolving
Credit Lenders with respect to the Extended Revolving Credit Commitments
established thereby) executed by the Loan Parties, the Administrative Agent and
the Extending Revolving Credit Lenders and shall be subject to the conditions
precedent set forth in Section 4.02. Notwithstanding anything to the contrary in
this Section 2.15 and without limiting the generality or applicability of
Section 10.01 to any Section 2.15 Additional Agreements, any Revolver Extension
Agreement may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Section 2.15 Additional Agreement”) to this Agreement and the other Loan
Documents; provided that such Section 2.15 Additional Agreements do not become
effective prior to the time that such Section 2.15 Additional Agreements have
been consented to (including, without limitation, pursuant to (1) consents
applicable to holders of Revolving Commitment Increases provided for in any
Incremental Amendment and (2) consents applicable to holders of any Extended
Revolving Credit Commitments provided for in any Revolver Extension Agreement)
by such of the Lenders, Loan Parties and other parties (if any) as may be
required in order for such Section 2.15 Additional Agreements to become
effective in accordance with Section 10.01. It is understood and agreed that
each Lender that has consented to this Agreement has consented and shall at the
effective time thereof be deemed to consent to each amendment to this Agreement
and the other Loan Documents authorized by this Section 2.15 and the
arrangements described above in connection therewith except that the foregoing
shall not constitute a consent on behalf of any Lender to the terms of any
Section 2.15 Additional Agreement. In connection with any Revolver Extension
Agreement, the Borrower shall deliver

 

91



--------------------------------------------------------------------------------

an opinion of counsel reasonably acceptable to the Administrative Agent (i) as
to the enforceability of such Revolver Extension Agreement, the Credit Agreement
as amended thereby, and such of the other Loan Documents (if any) as may be
amended thereby (in the case of such other Loan Documents as contemplated by the
immediately preceding sentence) and (ii) to the effect that such Revolver
Extension Agreement, including without limitation, the Extended Revolving Credit
Commitments provided for therein, does not conflict with or violate the terms
and provisions of Section 10.01 of this Agreement.

(d) This Section 2.15 supersedes any provision in Section 2.13 or Section 10.01
to the contrary.

SECTION 2.16 Maturity Date Extensions for Term Loans.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted into term loans with a maturity date later than the then applicable
Maturity Date (any such Term Loans that are so extended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. Prior to
entering into any Term Extension Agreement, the Borrower shall provide written
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the applicable Term Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established
thereunder, which terms shall be identical to the Term Loans of the Existing
Term Loan Class from which they are to be extended except that (x) the scheduled
final maturity date shall be extended to dates beyond the Maturity Dates then
applicable to the Existing Term Loan Class and all or any of the scheduled
amortization payments of all or a portion of any principal amount of such
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.07 or in the Incremental Amendment,
as the case may be, with respect to the Existing Term Loan Class from which such
Extended Term Loans were extended, in each case as more particularly set forth
in Section 2.16(c) below), (y) the “all-in” pricing (including, without
limitation, margins, fees and premiums) with respect to the Extended Term Loans
may be higher or lower than the “all-in” pricing (including, without limitation,
margins, fees and premiums) for the Term Loans of such Existing Term Loan Class,
in each case, to the extent provided in the applicable Term Extension Agreement
and (z) the voluntary and mandatory prepayment rights of the Extended Term Loans
will be subject to the provisions set forth in Section 2.05. No Lender shall
have any obligation to agree to have any of its Term Loans of any Existing Term
Loan Class exchanged into Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans of any Term Extension Series shall
constitute a separate class of Term Loans (each, a “Term Loan Class”) from the
Existing Term Loan Class of Term Loans from which they were extended; provided
that any Extended Term Loans extended may, to the extent provided in the
applicable Term Extension Agreement, be designated as an increase to any
previously established Term Loan Class; provided that in no event shall there be
more than eight Term Loan Classes outstanding at any time.

(b) The Borrower shall provide the applicable Term Loan Extension Request at
least ten (10) Business Days prior to the date on which Lenders under the
Existing Term Loan Class are requested to respond. Except as provided in the
last sentence of this Section 2.16(b),

 

92



--------------------------------------------------------------------------------

any Lender (an “Extending Term Lender”) wishing to have all or a portion of its
Term Loans of an Existing Term Loan Class subject to such Term Loan Extension
Request exchanged into Extended Term Loans shall notify the Administrative Agent
(an “Term Extension Election”) on or prior to the date specified in such Term
Loan Extension Request of the amount of its Term Loans which it has elected to
convert into Extended Term Loans. In the event that the aggregate amount of Term
Loans subject to Term Extension Elections exceeds the amount of Extended Term
Loans requested pursuant to the Term Loan Extension Request, Term Loans subject
to Term Extension Elections shall be exchanged to Extended Term Loans on a pro
rata basis based on the amount of Term Loans included in each such Term
Extension Election. Notwithstanding the foregoing, the Borrower shall be
permitted to specify in the Term Loan Extension Request, any Lender or Lenders
as Extending Term Lenders (subject to the consent of such Lender or Lenders) and
any Lenders not so specified in such Term Loan Extension Request shall not have
the right to make a Term Extension Election with respect to such Term Loan
Extension Request.

(c) Extended Term Loans shall be established pursuant to an amendment (a “Term
Extension Agreement”) to this Agreement (which, except to the extent expressly
contemplated by the next sentence of this Section 2.16(c) and notwithstanding
anything to the contrary set forth in Section 10.01, shall not require the
consent of any Lender other than the Extending Term Lenders with respect to the
Extended Term Loans established thereby) executed by the Loan Parties, the
Administrative Agent and the Extending Term Lenders and shall be subject to the
conditions precedent set forth in Section 4.02. Notwithstanding anything to the
contrary in this Section 2.16 and without limiting the generality or
applicability of Section 10.01 to any Section 2.16 Additional Agreements, any
Term Extension Agreement may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.16 Additional Agreement”) to this Agreement
and the other Loan Documents; provided that such Section 2.16 Additional
Agreements do not become effective prior to the time that such Section 2.16
Additional Agreements have been consented to (including, without limitation,
pursuant to (1) consents applicable to holders of Incremental Term Loans
provided for in any Incremental Amendment and (2) consents applicable to holders
of any Extended Term Loans provided for in any Term Extension Agreement) by such
of the Lenders, Loan Parties and other parties (if any) as may be required in
order for such Section 2.16 Additional Agreements to become effective in
accordance with Section 10.01. It is understood and agreed that each Lender that
has consented to this Agreement has consented and shall at the effective time
thereof be deemed to consent to each amendment in this Agreement and the other
Loan Documents authorized by this Section 2.16 and the arrangements described
above in connection therewith except that the foregoing shall not constitute a
consent on behalf of any Lender to the terms of any Section 2.16 Additional
Agreement. In connection with any Term Extension Agreement, the Borrower shall
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
(i) as to the enforceability of such Term Extension Agreement, the Credit
Agreement as amended thereby, and such of the other Loan Documents (if any) as
may be amended thereby (in the case of such other Loan Documents as contemplated
by the immediately preceding sentence) and (ii) to the effect that such Term
Extension Agreement, including without limitation, the Extended Term Loans
provided for therein, does not conflict with or violate the terms and provisions
of Section 10.01 of this Agreement.

 

93



--------------------------------------------------------------------------------

SECTION 2.17 Refinancing Amendments.

(a) On one or more occasions after the Refinancing Effective Date, the Borrower
may obtain, from any Lender or any Additional Refinancing Lender, Indebtedness
to refinance or replace on a dollar-for-dollar basis all or any portion of the
Term Loans or the Revolving Credit Loans (or unused Revolving Credit
Commitments) then outstanding under this Agreement (which for all purposes of
this clause (a) will be deemed to include any then outstanding Other Term Loans,
Incremental Term Loans, Other Revolving Credit Commitments or Other Revolving
Credit Loans), in the form of Other Term Loans, Other Term Loan Commitments,
Other Revolving Credit Commitments, or Other Revolving Credit Loans pursuant to
a Refinancing Amendment; provided that notwithstanding anything to the contrary
in this Section 2.17 or otherwise, (i) the Other Term Loans and Other Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Term Loans and Revolving Credit Loans, respectively, (ii) the Other Term Loans
shall not mature earlier than the Maturity Date with respect to the Term Loans
being refinanced and shall have a Weighted Average Life to Maturity not shorter
than the remaining Weighted Average Life to Maturity of the Term Loans being
refinanced and (iii) the other terms and conditions of such Other Term Loan
Commitments, Other Term Loans, Other Revolving Credit Commitments and Other
Revolving Credit Loans (excluding pricing, fees, rate floors and optional
prepayment terms) shall, taken as a whole, not be materially more favorable to
the lenders providing such Other Term Loan Commitments, Other Term Loans, Other
Revolving Credit Commitments and Other Revolving Credit Loans, as applicable,
than, those applicable to the Term Loans or Revolving Credit Commitments being
refinanced (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date). For the avoidance of doubt, Indebtedness
incurred pursuant to Section 7.03(y) shall not be incurred pursuant to a
Refinancing Amendment.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Refinancing Effective Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
(which may be on a post-closing basis if agreed to by the Administrative Agent
in its sole discretion) as may be reasonably requested by the Administrative
Agent in order to ensure that such Indebtedness is provided with the benefit of
the applicable Loan Documents.

(c) Each issuance of Indebtedness under Section 2.17(a) shall be in an aggregate
principal amount that is not less than $10,000,000 and either (x) an integral
multiple of $1,000,000 in excess thereof or (y) the entire principal amount then
outstanding of the Class of Loans being refinanced.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Indebtedness incurred pursuant
thereto and (ii) make such other changes to this

 

94



--------------------------------------------------------------------------------

Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.17, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.

(e) The Borrower may approach any Lender or any other Person (subject to the
consent of such Lender or Person in such Lender or Person’s sole discretion)
that would be a permitted Assignee pursuant to Section 10.07 to provide all or a
portion of the Other Term Loan Commitments, Other Term Loans, Other Revolving
Credit Commitments or Other Revolving Credit Loans and any other Lender not so
approached by the Borrower, shall not have the right to make such loans or
provide such commitments.

SECTION 2.18 MIRE Events. Prior to the occurrence of a MIRE Event, the Borrower
shall provide (and shall use commercially reasonable efforts to provide as
promptly as reasonably possible prior to such MIRE Event) to the Administrative
Agent (and authorize the Administrative Agent to provide to the Lenders with a
Revolving Credit Commitment) the following documents in respect of any Mortgaged
Property: (a) a completed flood hazard determination from a third party vendor;
(b) if such improved real property is located in a “special flood hazard area”,
(i) a notification to the applicable Loan Parties of that fact and (if
applicable) notification to the applicable Loan Parties that flood insurance
coverage is not available and (ii) evidence of the receipt by the applicable
Loan Parties of such notice; (c) if required by Flood Laws, evidence of required
flood insurance and (d) any other customary documentation that may be reasonably
requested by the Administrative Agent.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by or on
behalf of the Borrower (the term the Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, (x) in the case of
each Agent and each Lender, net income taxes (including branch profits taxes),
and franchise (and similar) taxes imposed on it in lieu of net income taxes, by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such Agent or such Lender, as the case may be, is organized or maintains a
Lending Office, and all liabilities (including additions to tax, penalties and
interest) with respect thereto and (y) any U.S. federal withholding tax imposed
under FATCA (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If any Taxes or Other Taxes are required by
law to be deducted or withheld from or in respect of any sum payable

 

95



--------------------------------------------------------------------------------

under any Loan Document to any Agent or any Lender, (i) the sum payable by the
Borrower or any Guarantor shall be increased as necessary so that after making
all required deductions or withholdings (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make or cause to be made such
deductions, (iii) the Borrower shall pay or cause to be paid the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment (or, if receipts or evidence are not available within thirty (30) days,
as soon as possible thereafter), the Borrower shall furnish or cause to be
furnished to such Agent or Lender (as the case may be) the original or a
facsimile copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
remit to any Agent or any Lender the required receipts or other required
documentary evidence (to the extent such information is reasonably available to
the Borrower), the Borrower shall indemnify such Agent and such Lender for any
incremental taxes, interest or penalties that may become payable by such Agent
or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document excluding, in each case, such amounts that result from an
Assignment and Assumption, grant of a Participation, transfer or assignment to
or designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such change is
requested or required in writing by the Borrower (all such non-excluded taxes
described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent or Lender, as the case may
be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts. Payment under this
Section 3.01(c) shall be made within ten (10) days after the date such Lender or
such Agent makes a demand therefor.

(d) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Refinancing Effective Date (or, if later, the date such Lender or Agent
becomes a party to this Agreement) as a result of a change in the place of
organization or place of doing business of such Lender or Agent or a change in
the lending office of such Lender, except to the extent that any such change is
requested or required in writing by the Borrower (and provided that nothing in
this clause (d) shall be construed as relieving the Borrower from any obligation
to make such payments or indemnification in the event of a change in lending
office or place of organization that precedes a change in Law to the extent such
Taxes result from a change in Law).

 

96



--------------------------------------------------------------------------------

(e) Notwithstanding anything else herein to the contrary, if a Lender or an
Agent is subject to U.S. federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent, as the case may be, first becomes
a party to this Agreement, U.S. federal withholding tax (including additions to
tax, penalties and interest imposed with respect to such U.S. federal
withholding tax which is excluded from Taxes under this clause (e)) at such rate
shall be considered excluded from Taxes unless such Lender or Agent, as the case
may be, is subject to a lesser rate of withholding and provides the appropriate
forms certifying that a lesser rate applies, whereupon U.S. federal withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms for which such lesser rate applies; provided that, if at
the date of the Assignment and Acceptance pursuant to which a Lender becomes a
party to this Agreement, the Lender’s assignor was entitled to payments under
clause (a) of this Section 3.01 in respect of U.S. federal withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include the U.S. federal withholding tax, if any, applicable with respect
to such Lender on such date.

(f) If any Lender or Agent determines, in its reasonable discretion, that it is
entitled to receive a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall use its reasonable best efforts to
receive such refund and upon receipt of any such refund shall promptly remit
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund plus any interest included in such
refund by the relevant taxing authority attributable thereto) to the Borrower,
net of all reasonable out-of-pocket expenses of the Lender or Agent, as the case
may be and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund); provided that the Borrower, upon the
request of the Lender or Agent, as the case may be, agrees promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that such Lender or Agent
may delete any information therein that such Lender or Agent deems
confidential). Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to make available its tax returns or disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.

(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the

 

97



--------------------------------------------------------------------------------

Borrower, use commercially reasonable efforts (subject to legal and regulatory
restrictions) to designate another Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the sole judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(g) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c).

SECTION 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the
Refinancing Effective Date,

 

98



--------------------------------------------------------------------------------

or such Lender’s compliance therewith, there shall be any increase in the cost
to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
covered by Section 3.01, (ii) the imposition of, or any change in the rate of,
any taxes payable by such Lender, or (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time within fifteen (15) days after demand
by such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction. For the
avoidance of doubt, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in Law” with respect to this clause (a) and Section 3.04(b) below,
regardless of the date enacted, adopted, issued or implemented; provided that
the increased costs associated with a change in Law based on the foregoing may
only be imposed to the extent the applicable Lender imposes the same charges on
other similarly situated borrowers under comparable facilities.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Refinancing Effective Date, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower

 

99



--------------------------------------------------------------------------------

shall have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefor; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

SECTION 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) (i) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan;

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any replacement of a Lender made pursuant to Section 3.07(a), excluding
Section 3.07(a)(ii);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

100



--------------------------------------------------------------------------------

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, no the Borrower shall be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after

 

101



--------------------------------------------------------------------------------

giving effect thereto, all Loans held by the Lenders holding Eurocurrency Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective
Commitments.

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement (or, with respect to clause
(iii) above, all of its rights and obligations with respect to the Class of
Loans or Commitments that is the subject of the related consent, waiver or
amendment) to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such

 

102



--------------------------------------------------------------------------------

L/C Issuer) have been made with respect to each such outstanding Letter of
Credit and the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders (or the consent of
Lenders holding loans or commitments of such Class or lesser group representing
more than 50% of the sum of the total loans and unused commitments of such
Class or lessor group at such time) have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 [Reserved].

SECTION 4.02 Conditions to All Credit Extensions, Revolver Extension Agreements
and Term Extension Agreements. The obligation of each Lender to honor any
Request for Credit Extension (other than a Committed Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans), Revolver Extension Agreement or Term Extension Agreement, as applicable,
is subject to the following conditions precedent:

(a) Except as otherwise set forth in any Incremental Amendment as permitted by
Section 2.14, the representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
Revolver Extension Agreement or Term Extension Agreement, as applicable;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) Except as otherwise set forth in any Incremental Amendment as permitted by
Section 2.14, no Default shall exist, or would result from such proposed Credit
Extension, Revolver Extension Agreement or Term Extension Agreement, as
applicable, or from the application of the proceeds therefrom.

(c) With respect to any Credit Extension, the Administrative Agent and, if
applicable, the relevant L/C Issuer or the Swing Line Lender shall have received
a Request for Credit Extension in accordance with the requirements hereof.

 

103



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans), Revolving Credit Extension Request or Term Loan Extension Request,
as applicable, submitted by the Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Subsidiaries (a) is a Person duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party (a) are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not and will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01), or
require any payment to be made under (x) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (y) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(x), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.03 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this

 

104



--------------------------------------------------------------------------------

Agreement or any other Loan Document, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party and each Guarantor that is
party thereto. This Agreement and each other Loan Document constitutes a legal,
valid and binding obligation of such Loan Party or Guarantor, as the case may
be, enforceable against each Loan Party and each Guarantor that is party thereto
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of Parent and
its Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein.

(b) Since December 27, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) [Reserved].

(d) As of the Refinancing Effective Date, neither the Borrower nor any
Subsidiary has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05, (ii)
obligations arising under this Agreement and (iii) liabilities incurred in the
ordinary course of business) that, either individually or in the aggregate, have
had or could reasonably be expected to have a Material Adverse Effect.

SECTION 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07 No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

105



--------------------------------------------------------------------------------

SECTION 5.08 Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09 Environmental Compliance.

(a) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, or proceedings alleging potential liability or
responsibility for violation of, or otherwise relating to, any Environmental Law
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, to the knowledge of the Borrower,
(i) there are no and never have been any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries or on any property formerly owned or operated by any Loan Party or
any of its Subsidiaries; (ii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
its Subsidiaries; and (iii) Hazardous Materials have not been released,
discharged or disposed of by any Person on any property currently or formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries and
Hazardous Materials have not otherwise been released, discharged or disposed of
by any of the Loan Parties and their Subsidiaries at any other location.

(c) To the knowledge of the Borrower, the properties currently or formerly
owned, leased or operated by the Borrower and the Subsidiaries do not contain
any Hazardous Materials in amounts or concentrations which (i) constitute a
violation of, (ii) require remedial action under, or (iii) could give rise to
liability under, Environmental Laws, which violations, remedial actions and
liabilities, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

(d) Neither the Borrower nor any of its Subsidiaries is undertaking, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) To the knowledge of the Borrower, all Hazardous Materials transported by or
on behalf of any Loan Party or any of its Subsidiaries from any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries for off-site disposal have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

 

106



--------------------------------------------------------------------------------

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

(g) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Subsidiaries and their respective businesses, operations and properties are and
have been in compliance with all Environmental Laws.

SECTION 5.10 Taxes. Except as set forth in Schedule 5.10 or except as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, the Borrower and its Subsidiaries have timely filed all
Federal and state and other tax returns and reports required to be filed, and
have timely paid all Federal and state and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.

SECTION 5.11 ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred; (ii) no Pension Plan has an “accumulated
funding deficiency” (as defined in Section 412 of the Code), whether or not
waived and, on and after the effectiveness of the Pension Act, no Pension Plan
has failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c) Except where noncompliance would not reasonably be expected to result in a
Material Adverse Effect, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders, and neither a Loan Party nor any
Subsidiary have incurred any material

 

107



--------------------------------------------------------------------------------

obligation in connection with the termination of or withdrawal from any Foreign
Plan. Except as would not reasonably be expected to result in a Material Adverse
Effect, the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Plan which is funded, determined as of the end of the
most recently ended fiscal year of a Loan Party or Subsidiary (based on the
actuarial assumptions used for purposes of the applicable jurisdiction’s
financial reporting requirements), did not exceed the current value of the
assets of such Foreign Plan, and for each Foreign Plan which is not funded, the
obligations of such Foreign Plan are properly accrued.

SECTION 5.12 Subsidiaries; Equity Interests. As of the Refinancing Effective
Date, neither the Borrower nor any other Loan Party has any Subsidiaries other
than those specifically disclosed in Schedule 5.12, and all of the outstanding
Equity Interests in the Borrower and the Material Subsidiaries have been validly
issued, are fully paid and nonassessable and all Equity Interests owned by
Holdings or any other Loan Party are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any nonconsensual Lien
that is permitted under Section 7.01. As of the Refinancing Effective Date,
Schedule 5.12 (a) sets forth the name and jurisdiction of each Subsidiary,
Schedule 5.12(b) sets forth the ownership interest of Holdings, the Borrower and
any of their Subsidiaries in each of their Subsidiaries, including the
percentage of such ownership and Schedule 5.12 (c) identifies each Person the
Equity Interests of which are required to be pledged on the Refinancing
Effective Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the Transactions or delivered hereunder or under
any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
pro forma financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

SECTION 5.15 Intellectual Property; Licenses, Etc. To the knowledge of the
Borrower, each of the Loan Parties and their Subsidiaries own, license or
possess the right to use,

 

108



--------------------------------------------------------------------------------

all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights, trade secrets, and other intellectual property rights including any
applications or registrations relating thereto (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no such IP Rights infringe upon any rights held by any Person
except for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any such IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.16 Solvency. On the Refinancing Effective Date after giving effect to
the Transactions, Parent and its Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 5.17 Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 5.18 Sanctions; FCPA.

(a) To the extent applicable, each Loan Party and each Subsidiary of each Loan
Party is in compliance, in all material respects, with (i) Sanctions and
(ii) the USA Patriot Act. No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(b) To the knowledge of the Borrower, no Loan Party or any Subsidiary of such
Loan Party or any of their respective officers, directors and Affiliates, is
(i) a person on the list of “Specially Designated Nationals and Blocked Persons”
or (ii) otherwise the target of any Sanction. The proceeds of the Loans or the
Letters of Credit will not be used for the purpose of financing the activities
of any person that is the target of any Sanctions or otherwise in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.19 EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

 

109



--------------------------------------------------------------------------------

SECTION 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related (i) consolidated statements
of income or operations for such fiscal quarter and for the portion of the
fiscal year then ended and (ii) consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes;

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

110



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s (or any direct or
indirect parent’s) Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a parent of the Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Borrower (or such parent),
on the one hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand, and (ii) to the extent
such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower, setting forth, among other
things, computations in reasonable detail demonstrating compliance with the
covenant contained in Section 7.14;

(b) with respect to the Borrower, promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which any Loan Party files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities or Junior Financing of any Loan Party or of any of its
Subsidiaries having an aggregate outstanding principal amount greater than the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a), (i)
a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the date of the last such report, (ii) a description of each
event, condition or circumstance during the last

 

111



--------------------------------------------------------------------------------

fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the date of the
last such list;

(e) (i) promptly following any request by a Lender therefor, on and after the
effectiveness of the Pension Act, copies of (i) any documents described in
Section 101(k)(1) of ERISA that the Borrower and any of its ERISA Affiliates
have received with respect to any Multiemployer Plan and (ii) any notices
described in Section 101(l)(1) of ERISA that the Borrower or any of its ERISA
Affiliates have received with respect to any Plan or Multiemployer Plan;
provided that if the Borrower or any of its ERISA Affiliates have not received
such documents or notices from the administrator or sponsor of the applicable
Plan or Multiemployer Plan, the Borrower or its ERISA Affiliates shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02 or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

SECTION 6.03 Notices. Promptly after obtaining actual knowledge thereof, notify
the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including such matters arising out of or resulting
from (i) breach or non-performance of, or any default or event of default under,
a Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation or proceeding between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event.

 

112



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or 7.05 and
(b) take all reasonable action to maintain all rights, privileges (including its
good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except (i) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

SECTION 6.06 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.

SECTION 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. If any portion of any Mortgaged
Property containing improvements thereon is at any time located in an area
identified by the Federal

 

113



--------------------------------------------------------------------------------

Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
Flood Laws, then cause the applicable Loan Party to (a) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Laws and (b) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent and the Revolving Credit
Lenders, including, without limitation, evidence of annual renewals of such
insurance.

SECTION 6.08 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, other than such orders, writs, injunctions and
decrees as to which an appeal has been timely and properly taken in good faith,
except if the failure to comply therewith could not reasonably be expected to
have a Material Adverse Effect.

SECTION 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

SECTION 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or such Subsidiary) and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

 

114



--------------------------------------------------------------------------------

SECTION 6.11 Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.14
of any existing direct or indirect wholly owned Subsidiary as a Restricted
Subsidiary or any Subsidiary becoming a Material Subsidiary:

(i) within forty five (45) days after such formation, acquisition or designation
or such longer period as the Administrative Agent may agree in its discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) the
Guaranty, Mortgages, Security Agreement Supplements, Intellectual Property
Security Agreements, Parent Guaranty Supplements (as defined in the Parent
Guaranty), Parent Security Agreement Supplements (as defined in the Parent
Security Agreement) and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other Collateral Documents in
effect on the Refinancing Effective Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

(C) cause each such Restricted Subsidiary or other entity that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to
deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Restricted Subsidiary or other entity and required to be pledged
pursuant to the Collateral Documents, indorsed in blank to the Collateral Agent;

 

115



--------------------------------------------------------------------------------

(D) take and cause such Restricted Subsidiary or other entity and each direct or
indirect parent of such Restricted Subsidiary or other entity that is required
to become a Guarantor pursuant to the Collateral and Guarantee Requirement to
take whatever action (including, in the case of Domestic Subsidiaries, the
recording of Mortgages, the filing of Uniform Commercial Code financing
statements and delivery of stock and membership interest certificates) may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law),

(ii) within thirty (30) days after the request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree in its sole
discretion), deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports.

(b) (i) the Borrower shall obtain the security interests and Guarantees set
forth on Schedule 1.01A on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01A; and

(ii) promptly after the acquisition of any Material Real Property by any Loan
Party, and if such Material Real Property shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, the
Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such real property to be subjected to a Lien to the
extent required by the Collateral and Guarantee Requirement and will take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, including, as applicable, the actions referred to in Section 6.13(b).

SECTION 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take commercially reasonable actions to cause any lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations and properties; and, (c) in
each case to the

 

116



--------------------------------------------------------------------------------

extent required by applicable Environmental Laws, conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all applicable
Environmental Laws.

SECTION 6.13 Further Assurances.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

(b) In the case of any Material Real Property, provide the Administrative Agent
with Mortgages with respect to such owned real property within thirty (30) days
(or such longer period as the Administrative Agent may agree in its sole
discretion) of the acquisition of, or, if requested by the Administrative Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

 

117



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Administrative Agent shall not enter into
any Mortgage in respect of any improved real property acquired by any Loan Party
after the Refinancing Effective Date unless the Administrative Agent has
provided to Lenders with Revolving Credit Commitments (i) if such Mortgaged
Property relates to improved real property not located in a “special hazard
flood area”, a completed flood hazard determination with respect to such real
property from a third-party vendor at least five (5) Business Days prior to
entering into such Mortgage or (ii) if such Mortgaged Property relates to
improved real property located in a “special hazard flood area”, the following
documents with respect to such real property at least thirty (30) days prior to
entering into such Mortgage: (i) a completed flood hazard determination from a
third party vendor; (ii) if such improved real property is located in a “special
flood hazard area”, (A) a notification to the applicable Loan Parties of that
fact and (if applicable) notification to the applicable Loan Parties that flood
insurance coverage is not available and (B) evidence of the receipt by the
applicable Loan Parties of such notice; and (iii) if required by Flood Laws,
evidence of required flood insurance.

SECTION 6.14 Designation of Subsidiaries. The board of directors of the Borrower
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization
Subsidiary in connection with the establishment of a Qualified Securitization
Financing, immediately after giving effect to such designation, the Borrower
shall be in compliance with the Senior Secured Leverage Test (calculated on a
Pro Forma Basis) (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
satisfaction of such test) and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Senior Notes or any Junior Financing, as applicable. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the net book
value of the Borrower’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time.

SECTION 6.15 Use of Proceeds. The Borrower shall use the proceeds of (i) the
Initial Term Loans to refinance all Term Loans outstanding under the Original
Credit Agreement prior to the 2017 Refinancing and pay Transaction Expenses and
(ii) the Revolving Credit Loans for working capital, capital expenditures
general corporate purposes or any other purpose not prohibited by the terms of
this Agreement.

SECTION 6.17 Post-Refinancing Effective Date Obligations. The Borrower shall
comply with the requirements of Section VIII(F) of the Third Restatement
Amendment within the time periods set forth therein.

 

118



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly:

SECTION 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Refinancing Effective Date and listed on Schedule
7.01(b);

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the Borrower or the applicable Restricted Subsidiary, as the case may be, to
the extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

 

119



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any Material Subsidiary and any exception on
the title polices issued in connection with the Mortgaged Property;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) (x) Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and (y) Liens on assets of
Restricted Subsidiaries that are not Loan Parties securing Indebtedness
permitted pursuant to Section 7.03(o);

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or any material Subsidiary, taken as a whole, or
(ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (o) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

120



--------------------------------------------------------------------------------

(n) Liens on property of any Foreign Subsidiary securing Indebtedness incurred
pursuant to Section 7.03(i) or Section 7.03(w) in an aggregate amount
outstanding not exceeding $75,000,000;

(o) Liens securing Indebtedness incurred pursuant to Section 7.03(h);

(p) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e) other than Indebtedness owed to a
Person that is not a Loan Party;

(q) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Refinancing Effective Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary) and the
replacement, extension or renewal of any Lien permitted by this clause (q) upon
or in the same property previously subject thereto in connection with the
replacement, extension or renewal (without increase in the amount or any change
in any direct or contingent obligor) of the amount or value secured thereby;
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(f) or (h);

(r) any interest or title of a lessor under leases entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(t) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and the Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

121



--------------------------------------------------------------------------------

(v) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(w) [reserved];

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) Liens on the Collateral (but not any other assets) securing Indebtedness
under a Second Lien Facility or Permitted Other Debt (or any Permitted
Refinancing in respect thereof); provided such Liens are subject to a First Lien
Intercreditor Agreement or a Second Lien Intercreditor Agreement, as applicable
(or, in the case of any Permitted Refinancing thereof, another intercreditor
agreement containing terms that are at least as favorable to the Secured Parties
as those contained in the Second Lien Intercreditor Agreement);

(bb) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(cc) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any Material Subsidiary;

(dd) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ee) Liens securing letters of credit in a currency other than Dollars permitted
under Section 7.03(q) in an aggregate amount not to exceed $22,500,000 at any
time outstanding;

(ff) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i), (q) and (aa) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property (x) covered by such
Lien or (y) financed by Indebtedness permitted under Section 7.03(c)(1), (f),
(h) or (v), as applicable, and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03; and

(gg) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of (i) $112,500,000 and (ii) 1.75% of
Total Assets at any time outstanding.

 

122



--------------------------------------------------------------------------------

SECTION 7.02 Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of the Borrower (or
any direct or indirect parent thereof) and the Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of the Borrower (or any direct or indirect parent
thereof or any Intermediate Holding Company) (provided that the amount of such
loans and advances shall be contributed to the Borrower in cash as common
equity) and (iii) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount outstanding not to exceed $15,000,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by any Loan Party in any other Loan Party (other than
Parent, any Intermediate Parent Company, Holdings or any Intermediate Holding
Company), (ii) by any Non-Loan Party in any other Non-Loan Party that is a
Restricted Subsidiary, (iii) by any Non-Loan Party in any Loan Party, (iv) by
any Loan Party in any Non-Loan Party that is a Restricted Subsidiary; provided
that all such Investments pursuant to this clause (iv) shall be in the form of
intercompany loans and evidenced by notes that have been pledged (individually
or pursuant to a global note) to the Collateral Agent for the benefit of the
Lenders (provided that in order to comply with the laws and regulations of a
jurisdiction where such Non-Loan Party is located or organized, Investments in
an aggregate amount not to exceed $75,000,000 in any calendar year may be
structured as an equity contribution or otherwise in a form other than an
intercompany loan (with unused amounts in any calendar year being carried over
to the next succeeding calendar year only, subject to a maximum of $150,000,000
in any calendar year)); provided, further that to the extent that the amount of
intercompany loans outstanding to any Non-Loan Party pursuant to this clause
(iv) exceeds $45,000,000, such Non-Loan Party shall not be entitled to incur
secured Indebtedness in excess of 50% of the aggregate amount of all such
intercompany loans outstanding to such Non-Loan Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

123



--------------------------------------------------------------------------------

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(g) Investments (i) existing or contemplated on the Refinancing Effective Date
and set forth on Schedule 7.02(g) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Refinancing Effective
Date by the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Amendment Effective except pursuant to the terms of such Investment as of the
Amendment Effective or as otherwise permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of the Borrower (including as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”):

(A) to the extent required by Section 6.11, each applicable Loan Party and any
such newly created or acquired Subsidiary (and, to the extent required by
Section 6.11, the Subsidiaries of such created or acquired Subsidiary) shall
become Guarantors and shall have complied with the requirements of Section 6.11
within the times specified therein (for the avoidance of doubt, this clause
(A) shall not override any provisions of the Collateral and Guarantee
Requirement);

(B) the aggregate amount of consideration paid by Loan Parties in respect of
acquisitions of Persons that do not become Loan Parties shall not exceed (i) the
greater of $45,000,000 and 1.5% of Total Assets at the time of each such
Investment plus (ii) if as of the last day of the immediately preceding Test
Period, the Borrower shall have been in compliance with the Senior Secured
Leverage Test (calculated on a Pro Forma Basis), the Available Amount that is
Not Otherwise Applied (with the Fair Market Value of each such Investment being
measured at the time made and without giving effect to subsequent changes in
value) (net of any return representing a return of capital in respect of any
such Investment);

 

124



--------------------------------------------------------------------------------

(C) the acquired property, assets, business or Person is in the same or
complementary line of business as the Borrower and the Subsidiaries, taken as a
whole;

(D) [reserved];

(E) immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing;
and

(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) [reserved];

(l) Investments in the ordinary course of business consisting of Article III
endorsements for collection or deposit and Article IV customary trade
arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) loans and advances to the Borrower (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to the Borrower (or such direct or
indirect parent) in accordance with Section 7.06(f) or (g);

(o) so long as immediately after giving effect to any such Investment no Default
has occurred and is continuing, other Investments that do not exceed the sum of
(i) the greater of (x) $150,000,000 and (y) 4% of Total Assets in the aggregate,
(ii) the Net Cash Proceeds of Permitted Equity Issuances contributed to the
Borrower that are Not Otherwise Applied and (iii) if as of the last day of the
immediately preceding Test Period, the Borrower shall have been in compliance
with the Senior Secured Leverage Test (calculated on a Pro Forma Basis) and
without duplication of clause (ii) above, the amount of the Available Amount
that is Not Otherwise Applied, net of any return representing return of capital
in respect of any such Investment and valued at the time of the making thereof;

 

125



--------------------------------------------------------------------------------

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or by any Intermediate Holding
Company or direct or indirect parent of Holdings, such Intermediate Holding
Company or such direct or indirect parent of Holdings);

(r) Investments held by a Restricted Subsidiary acquired after the Refinancing
Effective Date or of a corporation merged into the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Refinancing Effective Date to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(s) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

(u) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05; and

(v) Investments in, and solely to the extent contemplated by the organizational
documents (as in existence on the Refinancing Effective Date) of, joint ventures
to which the Borrower or the Restricted Subsidiaries are a party on the
Refinancing Effective Date;

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of any Junior
Financing.

SECTION 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Unsecured Indebtedness of the Borrower or any Restricted Subsidiary;
provided that both immediately prior and after giving Pro Forma Effect to such
incurrence no Default or Event of Default shall exist or result therefrom;

(b) Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;

 

126



--------------------------------------------------------------------------------

(c) (i) the Senior Notes and other Indebtedness outstanding on the Refinancing
Effective Date and listed on Schedule 7.03(c) and any Permitted Refinancing
thereof and (ii) intercompany Indebtedness outstanding on the Refinancing
Effective Date;

(d) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder (except that a Restricted Subsidiary that is a Non-Loan Party may not,
by virtue of this Section 7.03(d), Guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 7.03); provided that
(A) no Guarantee by any Restricted Subsidiary of any Senior Notes, Second Lien
Facility or Junior Financing shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

(e) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that, all such Indebtedness of
any Loan Party owed to any Person that is not a Loan Party shall be subject to
the subordination terms set forth in Section 5.03 of the Security Agreement;

(f) so long as the aggregate amount of Indebtedness incurred pursuant to this
clause (f) does not exceed the greater of $150,000,000 and 4% of Total Assets,
(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(f) and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(g) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(h) Indebtedness of any Restricted Subsidiary assumed in connection with any
Permitted Acquisition; provided that (x) such Indebtedness (i) was not incurred
in contemplation of such Permitted Acquisition, (ii) is secured only by the
assets acquired in the applicable Permitted Acquisition (including any acquired
Equity Interests), (iii) the only obligors with respect to any Indebtedness
incurred pursuant to this paragraph shall be those Persons who were obligors of
such Indebtedness prior to such Permitted Acquisition (and any owner of any
Equity Interests of a Subsidiary acquired in such Permitted Acquisition, which
owner may provide only a non-recourse pledge of such Equity Interests to support
such Indebtedness), and (y) both immediately prior and after giving effect
thereto no Default shall exist or result therefrom;

 

127



--------------------------------------------------------------------------------

(i) [reserved];

(j) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(k) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower (or any direct or
indirect parent of the Borrower) permitted by Section 7.06;

(l) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;

(m) Indebtedness consisting of obligations of the Borrower or any of the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(n) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

(o) Indebtedness in an aggregate principal amount not to exceed the greater of
(i) $112,500,000 and (ii) 1.75% of Total Assets at any time outstanding;

(p) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

(r) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

128



--------------------------------------------------------------------------------

(s) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is non recourse (except for Standard
Securitization Undertakings) to the Borrower or any of its Restricted
Subsidiaries;

(t) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(u) [reserved];

(v) (i) Indebtedness under a Second Lien Facility using availability under the
Dollar-Based Incremental Availability or the Ratio-Based Incremental
Availability; provided that at the time of the incurrence of such Indebtedness
and after giving Pro Forma Effect thereto, no Default exists or would result
therefrom (provided that to the extent agreed upon by the Lenders providing such
Second Lien Facility, if the proceeds of such Second Lien Facility are to be
used to finance a Permitted Acquisition or similar Investment, at the time of
incurrence of such Indebtedness and after giving Pro Forma Effect thereto, no
Default under clause (a) or (f) of Article VIII shall exist or result
therefrom), and (ii) Permitted Refinancings in respect thereof; provided that
the amount of Indebtedness incurred pursuant to this clause (v) in reliance on
the Dollar-Based Incremental Availability shall reduce Dollar-Based Incremental
Availability under this Section 7.03(v) and Section 2.14 on a dollar-for-dollar
basis; and

(w) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(w) and then outstanding, does not exceed 5% of Foreign Subsidiary Total Assets,
which Indebtedness shall be secured only to the extent permitted by
Section 7.01(n);

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above; and

(y) Indebtedness in respect of (i) any Permitted Other Debt, including any
Permitted Other Debt issued or incurred in exchange for, or which modifies,
extends, refinances, renews, replaces or refunds existing Permitted Other Debt
that was itself initially issued to refinance Term Loans pursuant to this
Agreement and (ii) any Permitted Refinancing thereof.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been

 

129



--------------------------------------------------------------------------------

exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (i) all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred on such date in reliance only on
the exception in clause (b) of Section 7.03, and (ii) all Indebtedness
outstanding under the Senior Notes will be deemed to have been incurred on such
date in reliance only on the exception of clause (c)(i) of Section 7.03.

SECTION 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Any Intermediate Holding Company or any Restricted Subsidiary may merge with
(i) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that (x) the Borrower shall be the
continuing or surviving Person and (y) such merger does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia, or (ii) any Intermediate Holding Company or
any one or more other Restricted Subsidiaries other than the Borrower; provided
that when any Restricted Subsidiary that is a Loan Party or any Intermediate
Holding Company is merging with another Restricted Subsidiary, a Loan Party
(other than any Intermediate Holding Company) shall be the continuing or
surviving Person;

(b) (i) any Subsidiary that is a Non-Loan Party may merge or consolidate with or
into any other Subsidiary that is a Non-Loan Party and (ii) any Subsidiary
(other than the Borrower) may liquidate or dissolve or change its legal form if
the Borrower determines in good faith that such action is in the best interests
of the Borrower and its Subsidiaries and if not materially disadvantageous to
the Lenders (for the avoidance of doubt, any Domestic Subsidiary of the Borrower
that is a corporation may convert to a limited liability company and such
conversion shall not be deemed to be materially disadvantageous to the Lenders);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively;

 

130



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent
(including a Security Agreement Supplement (as defined in the Security
Agreement)), (C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (D) each Loan Party, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary (other than the Borrower) may merge with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11;

(f) [reserved];

(g) [reserved]; and

(h) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

 

131



--------------------------------------------------------------------------------

SECTION 7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that (i) with respect to such property owned by the Borrower and the Restricted
Subsidiaries on the Refinancing Effective Date, the Fair Market Value of all
property so Disposed of after the Refinancing Effective Date (taken together
with the aggregate book value of all property Disposed of pursuant to
Section 7.05(j)) shall not exceed 5.0% of Total Assets per year (with unused
amounts in any calendar year being carried over to the next succeeding calendar
year only) and (ii) with respect to such property acquired by the Borrower or
any Restricted Subsidiary after the Refinancing Effective Date, the applicable
sale-leaseback transaction occurs within two hundred and seventy (270) days
after the acquisition or construction (as applicable) of such property;

(g) Dispositions in the ordinary course of business of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

 

132



--------------------------------------------------------------------------------

(j) Dispositions of property for Fair Market Value not otherwise permitted under
this Section 7.05; provided that (i) at the time of such Disposition (other than
any such Disposition made pursuant to a legally binding commitment entered into
at a time when no Default exists), no Default shall exist or would result from
such Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate Fair Market Value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed ten
percent (10%) of Total Assets per year (with unused amounts in any calendar year
being carried over to the next succeeding calendar year only) and (iii) with
respect to any Disposition pursuant to this clause (j) for a purchase price in
excess of $30,000,000, the Borrower or a Restricted Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents (in
each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(l) and clauses (i) and (ii) of Section 7.01(t));
provided, however, that for the purposes of this clause (iii), (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which all
of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by such Restricted
Subsidiary from such transferee that are converted by such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition and (C) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate Fair
Market Value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of 2.5% of Total Assets at the time of the receipt of such Designated
Non-Cash Consideration, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;

(k) [reserved];

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) any Disposition of Securitization Assets to a Securitization Subsidiary;

(n) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary; and

(p) the unwinding of any Swap Contract.

 

133



--------------------------------------------------------------------------------

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

SECTION 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) the Borrower may (i) redeem in whole or in part any of its Equity Interests
for another class of Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests; provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Equity Interests are at least as advantageous to the Lenders as those
contained in the Equity Interests redeemed thereby or (ii) the Borrower and each
Restricted Subsidiary may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;

(c) [reserved];

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04 or 7.08 other than
Section 7.08(f);

(e) repurchases of Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(f) the Borrower or any Restricted Subsidiary may pay (or make Restricted
Payments to allow any direct or indirect parent thereof (including Holdings) to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of the Borrower or any such direct or indirect parent
thereof (including Holdings) by any future, present or former employee, director
or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower or any such direct or indirect parent

 

134



--------------------------------------------------------------------------------

thereof (including Holdings) or any of its Subsidiaries pursuant to any employee
or director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director or consultant
of the Borrower or any such direct or indirect parent thereof (including
Holdings) or any of its Subsidiaries; provided that the aggregate amount of
Restricted Payments made pursuant to this clause (f) shall not exceed
$45,000,000 in any calendar year (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum (without giving
effect to the following proviso) of $60,000,000 in any calendar year); provided,
further that such amount in any calendar year may be increased by an amount not
to exceed

(i) the Net Cash Proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of the Borrower and, to the extent contributed to
the Borrower, Equity Interests of any of the Borrower’s direct or indirect
parent companies, in each case to members of management, directors or
consultants of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies that occurs after the Refinancing Effective Date; plus

(ii) the Net Cash Proceeds of key man life insurance policies received by
Holdings or any other direct or indirect parent of the Borrower (to the extent
contributed to the Borrower), the Borrower or its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);

and provided further that cancellation of Indebtedness owing to Holdings or the
Borrower from members of management of the Borrower, any of the Borrower’s
direct or indirect parent companies or any of the Restricted Subsidiaries in
connection with a repurchase of Equity Interests of the Borrower or any of its
direct or indirect parent companies will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Agreement; provided, further, that the value of any Equity Interests
repurchased, retired or acquired pursuant to this clause (f) shall be determined
based on the imputed per share (or interest) price of any such Equity Interest
as of the Refinancing Effective Date.

(g) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower:

(i) so long as the Borrower is treated as a pass-through entity of which such
direct or indirect parent is an owner or a partner, or is a member of a
consolidated or combined group that includes such direct or indirect parent, for
U.S. federal, state or local income tax purposes, the Borrower may pay to such
direct or indirect parent the amount of U.S. federal, state and local income
taxes, as the case may be, incurred by such direct or indirect parent but only
to the extent such income taxes are attributable to the income of the Borrower
and its Subsidiaries (excluding any Subsidiaries that are neither a pass-through
entity nor a member of a consolidated or a combined group that includes a direct
or indirect parent); provided that the amount of such payments in any fiscal
year does not exceed the amount that the Borrower and such Subsidiaries would
have been required to pay in respect of such federal, state and local taxes for
such fiscal year if the Borrower and such Subsidiaries were members of a
consolidated or combined group of which the Borrower was the common parent
corporation.

 

135



--------------------------------------------------------------------------------

(ii) the proceeds of which shall be used to pay its operating costs and expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, attributable to the ownership or operations of
the Borrower and its Subsidiaries (including any reasonable and customary
indemnification claims made by directors or officers of any direct or indirect
parent of the Borrower attributable to the ownership or operations of the
Borrower and its Subsidiaries);

(iii) the proceeds of which shall be used to pay the Borrower’s pro rata share
of any franchise taxes and other fees, taxes and expenses required to maintain
its (or so long as its direct or indirect parents directly or indirectly own no
other assets than the Equity Interest in the Borrower any of its direct or
indirect parents’) corporate existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be held by it or contributed to a
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into a Restricted Subsidiary in
order to consummate such Permitted Acquisition, in each case, in accordance with
the requirements of Section 6.11;

(v) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of the Borrower to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

(h) the Borrower or any Restricted Subsidiary may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

136



--------------------------------------------------------------------------------

(i) Restricted Payments so long as at the time of such Restricted Payments
(after giving Pro Forma Effect to such additional Restricted Payments) the Total
Leverage Ratio shall be no greater than 3.50 to 1.00;

(j) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(k) the declaration and payment of dividends on the Borrower’s common stock of
up to the greater of (i) 6% per annum of the net proceeds contributed to the
Borrower from the initial public offering of the common stock of Parent and
(ii) the amount of the Available Amount that is Not Otherwise Applied;

(l) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases in connection
with the exercise of stock options;

(m) Restricted Payments in an amount equal to any reduction in taxes actually
realized by the Borrower and the Restricted Subsidiaries in the form of refunds
or credits or from deductions when applied to offset income or gain as a direct
result of (i) Transaction Expenses or (ii) commitment and other financing fees;

(n) [reserved]; and

(o) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments in an aggregate amount, together with
the aggregate amount of (1) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(v) and (2) loans and advances to any direct or indirect parent
of the Borrower made pursuant to Section 7.02(n) in lieu of Restricted Payments
permitted by this clause (o), not to exceed the sum of (i) greater of
$75,000,000 and two percent (2%) of Total Assets, (ii) the aggregate amount of
the Net Cash Proceeds of Permitted Equity Issuances contributed to the Borrower
that are Not Otherwise Applied and (iii) if the Senior Secured Leverage Ratio
(after giving Pro Forma Effect to such additional Restricted Payments) is no
greater than 4.25 to 1.00 and without duplication of clause (ii) above, the
amount of the Available Amount that is Not Otherwise Applied.

Notwithstanding anything to the contrary herein, the Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, make any
Restricted Payment consisting of any proceeds from a Qualified Securitization
Transaction.

SECTION 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Refinancing Effective Date or
any business reasonably related or ancillary thereto.

 

137



--------------------------------------------------------------------------------

SECTION 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with Parent or any Affiliate of Parent, whether or not in the ordinary
course of business, other than (a) transactions between or among the Borrower or
any Restricted Subsidiary or any entity that becomes a Restricted Subsidiary as
a result of such transaction, (b) transactions on terms substantially as
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) [reserved],
(d) [reserved], (e) [reserved], (f) equity issuances, repurchases, retirements
or other acquisitions or retirements of Equity Interests by the Borrower
permitted under Section 7.06, (g) loans and other transactions by the Borrower
and the Restricted Subsidiaries to the extent permitted under this Article VII,
(h) employment and severance arrangements between the Borrower and the
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements, (i) payments by the Borrower (and any
direct or indirect parent thereof) and the Restricted Subsidiaries pursuant to
the tax sharing agreements among the Borrower (and any such direct or indirect
parent thereof) and the Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries, (j) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers, employees
and consultants of the Borrower and the Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries, (k) transactions pursuant to permitted agreements in existence on
the Refinancing Effective Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (l) dividends, redemptions and repurchases permitted under
Section 7.06, (m) [reserved] and (n) any Disposition of Securitization Assets or
related assets in connection with any Qualified Securitization Financing.

SECTION 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is a Non-Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations which (i) (x) exist on the Refinancing
Effective Date and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 hereto and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such Contractual Obligations were
not entered into in contemplation of such Person becoming a Restricted
Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to

 

138



--------------------------------------------------------------------------------

Section 6.14, (iii) represent Indebtedness of a Restricted Subsidiary which is a
Non-Loan Party which is permitted by Section 7.03, (iv) arise in connection with
any Lien permitted by Section 7.01(v) or any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing) and the proceeds and products thereof, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(f), 7.03(g), 7.03(o) or
7.03(v) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or, in the case of Indebtedness incurred
pursuant to Section 7.03(h) only, to the Restricted Subsidiaries incurring or
guaranteeing such Indebtedness (ix) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) are customary
restrictions contained in any Second Lien Facility or Senior Notes Indenture and
(xiii) arise in connection with cash or other deposits permitted under
Section 7.01.

SECTION 7.10 [Reserved].

SECTION 7.11 Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.12 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal,
interest and mandatory prepayments shall be permitted), any subordinated
Indebtedness incurred under Sections 7.03(a) or any other Indebtedness that is
or is required to be subordinated to the Obligations pursuant to the terms of
the Loan Documents (collectively, “Junior Financing”) or make any payment in
violation of any subordination terms of any Junior Financing Documentation,
except (i) the refinancing thereof with the Net Cash Proceeds of any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing), to the extent not required to prepay any Loans pursuant to
Section 2.05(b), or the prepayment thereof with Declined Proceeds, (ii) the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests) of Holdings or any of its direct or indirect parents,
(iii) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary to the extent permitted
by the Collateral Documents, (iv) [reserved] and (v) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an

 

139



--------------------------------------------------------------------------------

aggregate amount, together with the aggregate amount of (1) Restricted Payments
made pursuant to Section 7.06(o) and (2) loans and advances to Holdings made
pursuant to Section 7.02(n), not to exceed the sum of (A) the greater of
$75,000,000 and 2% of Total Assets, (B) the amount of the Net Cash Proceeds of
Permitted Equity Issuances contributed to the Borrower that are Not Otherwise
Applied, (C) if, as of the last day of the immediately preceding Test Period
(after giving Pro Forma Effect to such prepayments, redemptions, purchases,
defeasances and other payments), the Borrower is in compliance with the Senior
Secured Leverage Test, without duplication of clause (B) above, the Available
Amount that is Not Otherwise Applied and (D) Declined Proceeds; provided, that
the restrictions in this clause (a) shall not apply to any prepayment,
redemption, purchase, defeasance or any other satisfaction of any Junior
Financing consummated within a period of 12 months prior to the scheduled
maturity thereof, so long as such Junior Financing is scheduled to mature prior
to the Maturity Date.

SECTION 7.13 [Reserved].

SECTION 7.14 Net First Lien Leverage Ratio. Permit the Net First Lien Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower ending with the last day of any fiscal quarter to exceed 5.75:1.00.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (m) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party or any other Guarantor fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to the Borrower) or 6.15 or Article VII; or

(c) Other Defaults. Any Loan Party or any other Guarantor fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after receipt by the
Borrower of written notice thereof by the Administrative Agent to the Borrower;
or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; provided that, those representations
and warranties in Section 5.09 (b), (c) and (e) (other than those regarding
formerly owned, leased or

 

140



--------------------------------------------------------------------------------

operated properties) that are qualified by the knowledge of Holdings or the
Borrower shall be deemed not so qualified for the purpose of determining the
occurrence of an Event of Default; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that such failure is unremedied and is not waived by the holders of such
Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount

 

141



--------------------------------------------------------------------------------

exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect, or (iii) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Foreign Plan that could
reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
or any Guarantor contests in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party or any Guarantor denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied or failed to
acknowledge coverage, or (ii) any of the Equity Interests of the Borrower
ceasing to be pledged pursuant to the Security Agreement free of Liens other
than Liens created by the Security Agreement or any nonconsensual Liens arising
solely by operation of Law.

 

142



--------------------------------------------------------------------------------

SECTION 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that is not a Material
Subsidiary (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

SECTION 8.04 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent in
their respective capacities as such;

 

143



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties and
Guarantors that are due and payable to the Administrative Agent and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

SECTION 8.05 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event of any Event of Default resulting from a violation of the covenant set
forth in Section 7.14 and until the expiration of the tenth (10th) day after the
date on which financial statements are required to be delivered with respect to
the applicable fiscal quarter hereunder, Holdings or any direct or indirect
parent thereof (or any Intermediate Holding Company) may engage in a Permitted
Equity Issuance and apply the amount of the Net Cash Proceeds thereof to
increase Consolidated EBITDA with respect to such applicable quarter; provided
that such Net Cash Proceeds (i) are actually received by the Borrower through
capital contribution of such Net Cash Proceeds by Holdings or any direct or
indirect parent thereof (or any Intermediate Holding

 

144



--------------------------------------------------------------------------------

Company) to the Borrower no later than ten (10) days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder, (ii) are Not Otherwise Applied and (iii) do not exceed the
aggregate amount necessary to cure such Event of Default from a violation of the
covenant set forth in Section 7.14, for any applicable period. The parties
hereby acknowledge that this Section 8.05(a) may not be relied on for purposes
of calculating any financial ratios other than as applicable to Section 7.14 and
shall not result in any adjustment to any amounts other than the amount of the
Consolidated EBITDA referred to in the immediately preceding sentence.

(b) In each period of four consecutive fiscal quarters, there shall be at least
one fiscal quarter in which no cure set forth in Section 8.05(a) is made.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints

 

145



--------------------------------------------------------------------------------

and authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of or on
trust for) such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

SECTION 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

SECTION 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party, any Guarantor or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent,

 

146



--------------------------------------------------------------------------------

certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party or Guarantor), independent accountants and other
experts selected by such Agent. Each Agent shall be fully justified in failing
or refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in the
Third Restatement Amendment, each Lender that has signed the Third Restatement
Amendment shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Refinancing Effective Date specifying its objection thereto.

SECTION 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the

 

147



--------------------------------------------------------------------------------

transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

SECTION 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall severally indemnify upon
demand each Agent-Related Person (to the extent not reimbursed by or on behalf
of any Loan Party and without limiting the obligation of any Loan Party to do
so), pro rata, and hold harmless each Agent-Related Person from and against any
and all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Agent-Related Person’s own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction; provided that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower;
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

SECTION 9.08 Agents in their Individual Capacities. Barclays Bank PLC and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties, the Guarantors and their respective Affiliates as though
Barclays Bank PLC were not the Administrative Agent or an L/C Issuer hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Barclays Bank PLC or its Affiliates may receive
information

 

148



--------------------------------------------------------------------------------

regarding any Loan Party, any Guarantor or any of their Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party, such Guarantor or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Barclays Bank PLC and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent
or an L/C Issuer, and the terms “Lender” and “Lenders” include Barclays Bank PLC
in its individual capacity.

SECTION 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or (g)
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

SECTION 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation

 

149



--------------------------------------------------------------------------------

shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11 Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than the Borrower or any of its Domestic
Subsidiaries that are Restricted Subsidiaries, (iii) subject to Section 10.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;

 

150



--------------------------------------------------------------------------------

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the Senior Notes or any Junior Financing;

(d) if any Subsidiary Guarantor shall cease to be a Material Subsidiary, as
certified in writing by a Responsible Officer, (i) such Subsidiary shall be
automatically released from its obligations under any Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released; provided that no such release shall
occur if such Subsidiary continues to be a guarantor in respect of the Senior
Notes or any Junior Financing; and

(e) the Collateral Agent may, without any further consent of any Lender, enter
into (i) a First Lien Intercreditor Agreement with the collateral agent or other
representatives of holders of Permitted Other Debt that is intended to be
secured on a pari passu basis with the Obligations and/or (ii) a Second Lien
Intercreditor Agreement with the collateral agent or other representatives of
the holders of Indebtedness permitted under Section 7.03, where such
Indebtedness is secured by Liens permitted under Section 7.01. The Collateral
Agent may rely exclusively on a certificate of a Responsible Officer of the
Borrower as to whether any such other Liens are permitted. Any First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement entered into by
the Collateral Agent in accordance with the terms of this Agreement shall be
binding on the Secured Parties.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent”, “joint bookrunner” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

 

151



--------------------------------------------------------------------------------

SECTION 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

152



--------------------------------------------------------------------------------

SECTION 9.14 Withholding Tax. To the extent required by any applicable law, any
Agent may withhold from any payment to any Lender an amount equivalent to any
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that any Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify such Agent of a change
in circumstances which rendered the exemption from or reduction withholding tax
ineffective), such Lender shall indemnify such Agent fully for all amounts paid,
directly or indirectly, by such Agent as tax or otherwise, including any
penalties or interest and together with any expenses incurred.

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in fees; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.05(b)(v)(Y), 2.06(c), 8.04 or 2.13
without the written consent of each Lender affected thereby;

 

153



--------------------------------------------------------------------------------

(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender; or

(g) change the currency in which any Loan is denominated of any Loan without the
written consent of the Lender holding such Loans;

(h) amend the definition of the term “Interest Period” so as to permit intervals
in excess of six (6) months without regard to availability to all Lenders,
without the consent of (i) with respect to the Term Loans, each Term Lender and
(ii) with respect to the Revolving Credit Loans, each Revolving Credit Lender;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders). Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) in accordance with, and to give effect to, Sections 2.14
through 2.17.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

 

154



--------------------------------------------------------------------------------

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document or under
any Lender Addendum shall be in writing (including by facsimile transmission).
All such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its signature page to the Third
Restatement Amendment, its Administrative Questionnaire or on Schedule 1 to the
Lender Addendum to which such Lender is a party or, to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents and any
Lender Addenda may be transmitted and/or signed by facsimile or other electronic
communication. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually signed
originals and shall be binding on all Loan Parties, the Guarantors, the Agents
and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as

 

155



--------------------------------------------------------------------------------

understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify each Agent-Related Person and each Lender from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower in the absence of
gross negligence or willful misconduct. All telephonic notices to the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

SECTION 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04 Attorney Costs and Expenses. The Borrower agrees (a) if the
Refinancing Effective Date occurs, to pay or reimburse the Administrative Agent
and the Arrangers for all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent and the Arrangers in connection
with the preparation, negotiation, syndication and execution of this Agreement
and the other Loan Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of one primary counsel and, if reasonably necessary, one
local counsel in each relevant jurisdiction to all such Persons, taken as a
whole (and, solely in the case of an actual conflict of interest, one additional
counsel to each similarly situated group of affected Persons, taken as a whole,
and, if reasonably necessary, one additional local counsel to each similarly
situated group of affected Persons, taken as a whole, in each relevant
jurisdiction) and (b) to pay or reimburse the Administrative Agent, the
Arrangers and each Lender for all reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of
counsel to the Administrative Agent). The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees related thereto, and other (reasonable, in the case of Section 10.04(a))
and documented out-of-pocket expenses incurred by any Agent. The agreements in
this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail. If
any Loan Party or Guarantor fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party or such Guarantor by the Administrative Agent
in its sole discretion.

SECTION 10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold

 

156



--------------------------------------------------------------------------------

harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from or arose out of
(i) (in the case of each of the following clauses (x) and (y), as finally
determined by a non-appealable decision by a court of competent jurisdiction)
(x) the gross negligence or willful misconduct of such Indemnitee or of any
affiliate, director, officer, employee or agent of such Indemnitee or (y) a
material breach of the Loan Documents by such Indemnitee or of any affiliate,
director, officer, employee or agent of such Indemnitee or (ii) any claim,
litigation, investigation or proceeding brought by such Indemnitee against
another Indemnitee (other than any claim, litigation, investigation or
proceeding that is brought by or against the Administrative Agent or any
Arranger, acting in its capacity as the Administrative Agent or as an Arranger)
that does not arise out of any act or omission of Holdings, the Borrower or any
of its Subsidiaries. No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through
IntraLinks or telecommunications, electronic other similar information
transmission systems in connection with this Agreement or the other Loan
Documents or transactions contemplated hereby or thereby, nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after demand

 

157



--------------------------------------------------------------------------------

therefor; provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification or contribution rights
with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

SECTION 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee
and pursuant to and limited by, in the case of any Assignee that is Parent,
Holdings or any of their respective Subsidiaries, Section 10.07(l), (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or an equal portion
of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed, it being understood that the Borrower shall
have the right to withhold its consent if the Borrower would be required to
obtain the consent of, or make a filing or registration with, a Governmental
Agency) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to (i) a Lender, an Affiliate of a Lender, an Approved Fund, or
(ii) if an Event of Default under Section 8.01(a), (f) or (g) has occurred and
is continuing, any Assignee, or (iii) an assignment of all or a portion of the
Loans pursuant to Section 10.07(l), or (iv) in connection with the primary
syndication of the Term Loans hereunder; provided that such assignments in
connection with the primary syndication of the Term Loans shall be in
consultation with the Borrower;

 

158



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment of a Term Loan or any
assignment to an Agent or an Affiliate of an Agent; and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan) unless each of the Borrower and the Administrative Agent
otherwise consents; provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8.01(a), (f) or (g) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments from any Lender or its Approved Funds
to one or more other Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(l), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

159



--------------------------------------------------------------------------------

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(l), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and (2) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and each notice of cancellation of any
Loans delivered by the Borrower pursuant to Section 10.07(l) and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Administrative Agent and any Lender (with respect to its interests only), at
any reasonable time and from time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender,
sell participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to

 

160



--------------------------------------------------------------------------------

Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 10.15 (it
being understood that the documentation required under Section 10.15 shall be
delivered to the participating Lender), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would

 

161



--------------------------------------------------------------------------------

be liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

(k) [Reserved].

 

162



--------------------------------------------------------------------------------

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to Parent, Holdings,
the Borrower (or any of their respective Subsidiaries) through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with customary
procedures or (y) notwithstanding Sections 2.12 and 2.13 or any other provision
in this Agreement, open market purchase on a non-pro rata basis; provided, that
the Borrower shall not use the proceeds of Revolving Credit Loans in connection
with any assignment pursuant to this Section 10.07(l); provided, further that,
in connection with assignments pursuant to clause (y) above:

(i) if Parent, Holdings or any of their respective Subsidiaries (other than the
Borrower) is the assignee, upon such assignment, transfer or contribution, such
entity shall automatically be deemed to have contributed the principal amount of
such Term Loans, plus all accrued and unpaid interest thereon, to the Borrower;
or

(ii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(b) the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (c) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.

(m) [Reserved].

(n) [Reserved].

(o) [Reserved].

SECTION 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g) or to any bona fide or
potential Eligible Assignee, transferee or Participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any Swap Contract or derivative
transaction relating to the Borrower and its obligations under this Agreement;

 

163



--------------------------------------------------------------------------------

(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (i) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); (j) disclosure on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans; (k) disclosures required or requested by any Governmental Authority or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify the Borrower of
any request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information; or (l) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, credit insurers
and service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from any Loan Party or its
Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to the Borrower or any of its
Subsidiaries or its business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08; provided that, in the case
of information received from a Loan Party after the Refinancing Effective Date,
such information is clearly identified at the time of delivery as confidential
or is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any

 

164



--------------------------------------------------------------------------------

deposits held or other Indebtedness owing by such Lender or its Affiliates or
such L/C Issuer or its Affiliates, as the case may be, to or for the credit or
the account of any Subsidiary of a Loan Party which is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code unless such
Subsidiary is not a direct or indirect subsidiary of the Borrower. Each Lender
and L/C Issuer agrees promptly to notify the Borrower and the Administrative
Agent after any such set off and application made by such Lender or L/C Issuer,
as the case may be; provided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and each L/C Issuer under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such L/C Issuer may have.

SECTION 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall

 

165



--------------------------------------------------------------------------------

survive the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by each Agent and each Lender,
regardless of any investigation made by any Agent or any Lender or on their
behalf and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

SECTION 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15 Tax Forms.

(a) (i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it may lawfully do so, deliver to the Borrower and the Administrative
Agent, on or prior to the Refinancing Effective Date (or upon accepting an
assignment of an interest herein), two duly signed, properly completed copies of
either IRS Form W-8BEN or W-8BEN-E, as applicable, or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, United States withholding tax on all payments to be made to such
Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or such other evidence reasonably satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, United States federal withholding tax, including any exemption
pursuant to Section 871(h) or 881(c) of the Code, and in the case of a Foreign
Lender claiming such an exemption under Section 881(c) of the Code, a
certificate that establishes in writing to the Borrower and the Administrative
Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower with the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall, to the
extent it may lawfully do so, (A) promptly submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States federal withholding taxes in respect of all payments
to be made to such Foreign Lender by the Borrower or other Loan Party pursuant
to this Agreement, or any other Loan Document, in each case, (1) on or before
the date that any such form, certificate or other evidence expires or becomes
obsolete, (2) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in the Lender’s circumstances which would modify or render invalid any
claimed exemption or reduction.

 

166



--------------------------------------------------------------------------------

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Foreign Lender is required to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

(iii) The Borrower and the Administrative Agent may deduct and withhold any
taxes required by any Laws to be deducted and withheld from any payment under
any of the Loan Documents.

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9, or any successor thereto, certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax (i) on or
prior to the Refinancing Effective Date (or on or prior to the date it becomes a
party to this Agreement), (ii) on or before the date that such form expires or
becomes obsolete, (iii) after the occurrence of a change in the Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent and (iv) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent.
If such U.S. Lender fails to deliver such forms, then the Borrower or the
Administrative Agent may withhold from any payment to such U.S. Lender an amount
equivalent to the applicable backup withholding tax imposed by the Code.

(c) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or

 

167



--------------------------------------------------------------------------------

other evidence at a subsequent date establishing the fact that such Lender or
other Person for the account of which such Lender receives any sums payable
under any of the Loan Documents is not subject to withholding or is subject to
withholding at a reduced rate. Nothing in Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of 10.15(a)(ii) have not been satisfied if the
Borrower is entitled, under applicable Law, to rely on any applicable forms and
statements that have been provided under this Section 10.15 by the Foreign
Lender that does not act or has ceased to act for its own account under any of
the Loan Documents.

(d) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

SECTION 10.16 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

168



--------------------------------------------------------------------------------

SECTION 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender, Swing Line
Lender and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, each Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

SECTION 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.20 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any

 

169



--------------------------------------------------------------------------------

Loan Party or any other obligor under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent. The
provision of this Section 10.20 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

SECTION 10.21 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

SECTION 10.22 Agent for Service of Process. The Borrower agrees that promptly
following request by the Administrative Agent it shall cause each Material
Foreign Subsidiary or for whose account a Letter of Credit is issued to appoint
and maintain an agent reasonably satisfactory to the Administrative Agent to
receive service of process in New York City on behalf of such Material Foreign
Subsidiary.

SECTION 10.23 Delivery of Lender Addenda. Each Extending Lender, Initial Term
Lender, Lender of Incremental Term Loans and Revolving Commitment Increase
Lender shall become or shall have become a party to this Agreement by delivering
to the Administrative Agent a Lender Addendum duly executed by such Lender, the
Borrower and the Administrative Agent.

SECTION 10.24 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Guarantor as may be needed by such
Specified Guarantor from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of any Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the date upon which all
Commitments under this Agreement have been terminated and all Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends that this Section constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

SECTION 10.25 Amendment and Restatement. It is the intention of each of the
parties hereto that the Original Credit Agreement be amended and restated in its
entirety pursuant hereto so as to preserve and continue the perfection and
priority of all Liens securing Indebtedness and Obligations under the Original
Credit Agreement and that all Indebtedness and Obligations of the Borrower and
the Guarantors hereunder shall be secured by the Liens

 

170



--------------------------------------------------------------------------------

evidenced under the Collateral Documents and that the Third Restatement
Amendment and this Agreement do not constitute a novation or termination of the
Indebtedness and Obligations existing under the Original Credit Agreement (or
serve to terminate Section 10.04 or 10.05 of the Original Credit Agreement or
any of the Borrower’s obligations thereunder with respect to the existing
Lenders under the Original Credit Agreement). In addition, unless specifically
amended hereby, each of the Loan Documents shall continue in full force and
effect and that, from and after the Refinancing Effective Date, all references
to the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement.

SECTION 10.26 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(c) a reduction in full or in part or cancellation of any such liability;

(i) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(ii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

171